DRAFT

PRODUCTION SHARING CONTRACT

BETWEEN

THE REPUBLIC OF LIBERIA

REPRESENTED BY THE NATIONAL OIL
COMPANY OF LIBERIA

‘a AND

HONGKONG TONGTAI PETROLEUM INTERNATIONAL
CORPORATION LTD

FOR
OFFSHORE BLOCK LB 6

AND FOR BLOCK LB 7

ith dential conditions will be hegotiated a

Table of Contents

DEFINITIONS ..
SCOPE OF THE CONTRACT.....
DURATION OF EXPLORATION PERIODS AND SURRENDERS......

EXPLORATION WORK COMMITMENTS...
ESTABLISHMENT AND APPROVAL OF ANNUAL WORK PROGRAMS AND BUDGETS...
CONTRACTOR'S OBLIGATIONS IN RESPECT OF THE EXPLORATION PERIOOS AND ENVIRONMENTAL MANAGEMENT,

CONTRACTOR'S RIGHTS IN RESPECT OF THE EXPLORATION PERIODS
ACTIVITY REPORTS DURING THE EXPLORATION PERIODS AND SUPERVISION OF PETROLEUM OPERATIONS.

OCCUPATION OF LAND..

USE OF FACILITIES...

APPRAISAL OF A PETROLEUM DISCOVERY.
GRANT OF AN EXLUSIVE EXPLOITATION ALITHORIZATION IN RESPECT OF A COMMERCIAL DISCOVERY...

BURATION OF THE EXPLOITATION PERIOD...

EXPLOITATION OBLIGATION..
CONTRACTOR'S OBLIGATIONS AND RIGHTS IN RESPECT OF EXCLUSIVE EXPLOITATION AUTHORIZATIONS...

RECOVERY OF PETROLEUM COSTS AND PRODUCTION SHARING...

TAXATION "
VALUATION OF PETROLEUM ..
BONUSES AND HYDROCARBON...
DEVELOPMENT FUND,

OWNERSHIP AND ABANDONMENT OF ASSETS...

NATURAL GAS...
FOREIGN EXCHANGE CONTROL...
APPLICABLE LAW..

MONETARY UNIT ..
ACCOUNTING METHOD AND AUDITS

IMPORT AND EXPORT

DISPOSAL OF PRODUCTION...

PROTECTION OF RIGHTS..

PERSONNEL AND TRAINING ..
ACTIVITY REPORTS IN RESPECT OF EXCLUSIVE EXPLOITATION AUTHORIZATIONS...

ARBITRATION...
TERMINATION.

FORCE MAJEURE ...
JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES ..,
RIGHTS OF ASSIGNMENT.....
STABIUTY OF CONDITIONS.
IMPLEMTATION OF THE CONTRACT ..

EFFECTIVE DATE.
APPENDIX 1...
APPENDIX 2...

PRODUCTION SHARING CONTRACT

BETWEEN

The Republic of Liberia, (STATE) represented for the purposes of this Contract by the National Oil
Company of Liberia (NOCAL), a company incorporated under the laws of Liberia, the Minister of
Finance, the Minister of Lands, Mines & Energy and the Chairman of the National Investment

Commission

AND
Hong Kong TongTai Petrofeum International Corporation Ltd, a company incorporated in the
jurisdiction of , hereinafter referred to as “the Contractor’.
WHEREAS

» the discovery and exploitation of petroleum are important for the interest and the economic
development of the country and its people;

« NOCAL wishes to undertake operations for exploration and development for exploitation,
transportation, storage, processing and marketing of petroleum;

« NOCAL has the rights in respect of Petroleum Exploration and Exploitation over the entirety of
available areas in Liberia including the Delimited Area defined hereinafter;

« NOCAL wishes to promote the development of the Delimited Area, and the Contractor wishes to
cooperate with NOCAL by assisting it in the exploration for and producton of the potential
resources within the Delimited Area, and thereby encouraging the economic growth of the country,

» The Contractor represents that it has the financial resources, the technical competence and the

organization capacity necessary to carry out in the Delimited Area, the Petroleum Operations
specified hereinatter.

iti
NOW THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE 1

DEFINITIONS

The following terms used in this contract shall have the following meaning:

14

1.2

43

1.4

15

1.6

ASSOCIATED NATURAL GAS means Natural Gas, which exists in the reservoir with Crude
Oil, which is or could be produced in association with Crude Ci,

APPRAISAL PREIMETER means any part of the Delimited Area where one or more Petroleum
discoveries have been made, and in respect of which NOCAL has granted to the Contractor an
exclusive appraisal authorization for the purpose of appraising the extent of said discoveries,

ANNUAL WORK PROGRAM means the document describing, item by item, the Petroleum
Operations to be carried out during a Calendar Year within the Delimited Area and in each
Exploration Perimeter, if any, established in accordaince with the Contract.

ARMS LENGTH SALES For the purpose of determining arms length sales, the price of Crude
Oil will generally be based na per barrel basis of one or more Crude Oil blends which at the
time of calculation are being freely and actively traded in the international oi! market and have
similar characteristics and quality to t he Crude Oit being marketed. The price for such Crude
Oil will be ascertained from Piatt’s Crude Oi! Market Wire daily publication or the spot market
for the same Crude Oil ascertained in a similar manner.

AFFILIATED COMPANY means:

* a company or any other entity which directly or indirectly controls or is controlled by any
entity constituting the Contractor; or

* a company or any other entity which directly or indirectly controls or is controlled by a
company or entity which itself directly or indirectly controls any entity constituting the
Contractor.

Such “control” means direct or indirect ownership by a company or any other entity or more
than fifty percent (50%) of the shares, conferring voting rights, forming the stock or another

company.

BARREL means U.S. barrel, e,, 42 U.S. gallons measured at a temperature of 60° F and
under an atmospheric pressure,
17

1.8

19

1.10

1.14

BUDGET means the itemized. cost estimates of the Petroleum Operations described in an
Annual Work Program.

CALENDAR YEAR means a period of twelve (12} consecutive months beginning on January
first (1%) and ending on the following December thirty-first (315), according to the Gregorian
catendar.

CONTRACT YEAR means a period of twelve (12) consecutive months beginning on the
Effective Date or on the anniversary thereof.

CAPITAL GOODS means—

{a} Plant or equipment (but not motor vehicles of any kind), and spare parts for these
goods, for use exclusively and directly in manufacturing, agriculture, or forestry.

{b) The following goods for a producer's use exclusively and directly in a mining or
petroleum project or in mining or petroleum exploration or development—

{c) Plant or equipment {including four-wheel-drive motor vehicles but not motorcycles,
sedans or luxury vehicles as defined by regulation) and spare parts for these goods;

and,

(d) From the inception of exploration untit the date commercial production begins,
intermediate inputs (including but not limited to explosives, drilling mud, grinding batts,
fires for trucks used in operations, and similar items specified in regulations).

CRUDE OIL means crude mineral oil, asphalt, ozokerite, and all kinds of Petroleum and
bitumen, either solid or liquid in their natural condition or obtained from Natural Gas by
condensation or extraction, including condensates and Natural Gas liquids.

4.12 CONTRACTOR means HONGKONG TONGTAI PETROLEUM
INTERNATIONAL CORPORATION LTD

and any of its successors and permitted assigns that shall act as operator and shalt conduct

1.13

1.14

Petroleum Operations,

CONTRACT means this Production Sharing Contract and its appendices forming an integral
part hereof, together with any extension, renewal, replacement or modification hereto, which

may be mutually agreed between the Parties.

COMMERCIAL PRODUCTION

{a) “commercial production” begins on the date of the first shipment of petroleum or
natural gas extracted from the area covered under this Agreement as part of a teguiar

program of profit-seeking activity.

(b} Commercial production ends on the last day of a tax period in which the number of
shipments is fess than one-tenth of the average shipments during the first three years

of commercial production.
4.15

1.16

AT

1.48

119

1.20

4.21

1.22

1.23

1.24

4.25

1.26

1.27

1,28

DELIVERY POINT means the F. O. B. point connection the foading facilities to the vessel when
loading Crude Oil in the Republic of Liberia or any other transfer point mutually agreed between
the Parties.

FISCAL YEAR means a period of twelve (12) consecutive months beginning on January first
(1%) and ending on the following December thirty-first (315).

EFFECTIVE DATE means the date on which this Contract comes into force and effect, as
defined in Article 37.

PETROLEUM COSTS means ail expenditures actually incurred and paid by the Contract for
the purposes of the Petroleum Operations under fhis Contract, and determined in accordance

with the Accounting Procedure attached hereto as Appendix 2.
DOLLAR means doliar of the United States of America.

DELIMITED AREA means the area in respect of which NOCAL under this Contract, grants to
the Contractor an exclusive exploration right. The areas surrendered by the Contractor in
accordance with the provisions of Articles 3.5 and 3.6 shall be deemed as excluded from the
Delimited Area, which shalt be reduced accordingly. Conversely, the Exploration Perimeter(s}
shail be an integral part of the Delimited Area during the ferm of the relevant exclusive

exploration authorization.

EXPLOITATION PERIMETER means any part of the Delimited Area in respect of which
NOCAL has granted to the Contractor an exclusive exploitation authorization.

FIELD means a commercial accumulation of Petroleum in one or several overlaying horizons,
which has been appraised in accordance with the provisions of Article 11,

NATURAL GAS means methane, ethane, propane, butane and dry or wet gaseous
hydrocarbons, whether or not associated with Crude Oil, as well as gaseous products extracted
in association with Petroleum, such as without limitation, nitrogen, hydrogen sulfide, carbon
dioxide, helium and water vapor.

NON-ASSOCIATED NATRURAL GAS means Natural Gas other than Associated Natural Gas.

PETROLEUM OPERATIONS means all activities undertaking by the Contractor, including but
not limited fo exploration, development, drilling, production, exploitation, processing, storage,
transport, distribution, sale, etc of Crude Oil and Natural Gas,

PARTIES means NOCAL and the Contractor; and PARTY means either NOCAL or the
Contractor.

REVENUE CODE means the Revenue Code of Liberia Act of 2000, as such may be amended
from time to time, or any succession code.

TOTAL PRODUCTION means the total production of Crude Oil or the total production or
Natural Gas obtained from the whole Delimited Area less the quantities used for the
requirements of the Petroleum Operations and any unavoidable losses.
1.29 THRID PARTY means a company or any other entity, other than the Contractor, which does
not come within the foregoing definition.

1.30 TRUST means any testamentary or inter vivos arrangement under which property is placed in
the hands of a trustee for management or distribution. A trustee is:

{a) An executor, administrator, tutor, or curator,
(b) A liquidator or judicial manager,

(c) A person having or taking on the administration or control of property subject to
another person having a beneficial interest in the property,

(d) A person acting in a fiduciary capacity,

(e) A person having the possession, control, or management of the property of a person
under a legal disability, or

() A person whe manages property under a private foundation or other similar
arrangement.

ARTICLE 2
SCOPE OF THE CONTRACT

2.1” The Contract is a Production Sharing Contract and includes ail the provisions of the agreement
between NOCAL and the Contractor.

2.2 NOCAL authorizes the Contractor to be the Operator pursuant fo the terms set forth herein
and to'carry out the useful and necessary Petroleum Operations in the Delimited Area, on an

exclusive basis.

23 The Contractor under takes, for all the work necessary for carrying out the Petroleum
Operations provided for hereunder, to comply with good internationat petroleum industry
practice and to be subject to the laws and regulations in force in Liberia unless otherwise

provided under this Contract.

24 The Contractor shall supply all financial and technical means necessary for the proper
performance of the Petroleum Operations.

26 The Contractor shall bear alone the financial risk associated with the performance of the
Petroleum Operations. The Petroleum Costs related thereto shail be recoverable by the
Contractor in accordance with the provisions or Article 16.2.

26 During the term hereof, in the event of production, the Total Production arising from the
Petroleum Operations shall be shared between the Parties according to the terms set forth in

Articles 16.2 and 16.3.

27 On the Effective Date, the Delimited Area shall be the area as defined in Appendix 1.
28

34

3.2

3.3

34

3.5

The Contractor shall fumish NOCAL with all reports, information and data referred to
hereunder, including without limitation any agreement, for the provision of goods and services
in respect of Petroleum Operations in excess of $100,000, binding on the entities constituting

the Contractor.
ARTICLE 3

DURATION OF EXPLORATION PERIODS AND SURRENDERS

The exclusive exploration authorization is hereby granted to the Contractor for a period of
seven (7) consecutive years defined by three consecutive periods.

A first Exploration Period of three (3) Contract Years, a second Exploration Period of two (2)
Contact Years and the third Exploration Period of two (2} Contract Years in respect of the entire

Delimited Area.

If during the first exploration period set forth above the Contractor has fulfilled the exploration
work commitments defined in Article 4, as ascertained by the Government, the exclusive
exploration authorization shall, at the Contractor's request, be renewed for a second
exploration period of two (2) Contract Years.

If, at the end of such second exploration period and provided that is has fulfilied its work
commitments as set forth above, and the Contractor so requests, a third exploration period
shall be authorized for two (2) Contractual Years.

The applications referred to in Articles 3.2 and 3.3 shall be made at least sixty (60) days prior to
the expiration of the current exploration period.

The Contractor shalt surrender at least the following surfaces:

a twenty-five percent (25%) of the initial surface of the Delimited Area at the expiration of
the first exploration period.

b. Twenty-five percent (25%) of the initial surface of the Delimited Area at the expiration
of the second exploration period.

Such surrenders shail be constituted of one area or a limited number of areas of simple
geometrical shape delimited by north-south, east-west lines or by natural boundaries of the

area concerned,

For the purpose of computing the surface to be surrendered, the surface in respect to any
Exploration Perimeter shall be deducted form the initial surface of the Defimited Area.

The surfaces previously surrendered pursuant to the provisions of Article 3.6 shall be deducted
for the surfaces to be surrendered.

Subject to its compliance with the above-mentioned requiremenis, the Contractor shall have
the right to determine the size, shape and location of areas to be surrendered.

6
3.6

37

3.8

3.9

The Contractor undertakes to furnish NOCAL with a precise description and a map showing the
details of the surrendered areas and those retained, together with a report specifying the work
carried out in the surrendered areas from the Effective Date and the results obtained,

During any exploration period, the contractor may, at any time, notify NOCAL that it surrenders
the whole or any part of the Delimited Area and the rights granted to it by giving sixty (60) day's
notice fo that effect.

No surrender during or at the expiration of any exploration period shall reduce the work
commitments and the investment obligations set forth in Article 4 for the current exploration

period,

In the event of surrender, the Contractor shall have the exctusive tight to retain, for their
respective term, the surfaces in respect of respect of Appraisal Perimeters and Exploitation
Perimeters which would have been granted and to carryout the Petroleum Operations therein.

At the expiration of the third exploration period set forth in Article 3.3, the Contractor shail
surrender the whole remaining surface of the Delimited Area expect as to any Appraisal
Perimeters and Exploitation Perimeters which would have then been granted,

If at the expiration of all the exploration periods the Contractor has not obtained an exclusive
appraisal authorization or an exclusive exploitation authorization, this Contractor shall

terminate.

If an exploratory well is operating at the expiry of an exploration period, then NOCAL shall grant
Contractor an extension of the exclusive exploration authorization of 60 days (after the
exploration well is terminated and the rig released) in order to evaluate the results of the well.

‘The termination of this Contract, whatever the reason thereof, shall not relieve the Contractor of
any obligations under this Contracts incurred prior to, or arising from, said termination and
which shall be fulfilled.

ARTICLE 4

EXPLORATION WORK COMMITMENTS

The Contractor shail commence the geological and seismic work within three months from the Effective

Date.

The Contractor, during the first exploration period defined in Article 3.1, shall carry out a minimum work
Programme at a cost of no less than 100 miltion Dollars which includes the following:

3D Seismic Survey of 1,600 sq. km,

2D Seismic Survey of 600 km.

Marine, geological and geophysical studies, and
artiling of one (1} exploration well.
The Contractor, during the second exploration period defined in Article 3.1, shall Carry out a minimum
work programme at a cost of no less than 150 million Dollars, including acquisition of 800 sq. km of 3D
Seismic Data and commitment to drill a minimum of one (1) exploration well.

The Contractor, during the third exploration period defined in Article 3.1 , Shall carry out a minimum work
programme at a cost no less than 200 million Dollars, including acquisition of 800 sq. km. of 3D Seismic
Data and commitment to drill a minimum of one ( 1) exploration well.

Each of the exploratory wells shall be driffed to a minimum depth of two thousand (2,000) meters, after
deduction of the water depth, or fo a lesser depth if the continuation of drilling performed in accordance
with good international petroleum industry practice is prevented for any of the following reasons:

{a) The basement is encountered at a lesser depth than the minimum contractual depth;

(b Continuation of driliing presents an obvious danger due to the existence of abnormal formation
pressure;

{c) Rock formations are encountered the hardness of which prevents, in practice, the continuation
of drilling by the use of appropriate equipment;

(d Petroleum formations are encountered the crossing of which requires, for their protection, the
laying of casing preventing the minimum contractual depth from being reached.

in the event that any of the above reasons occurs, the exploratory well shall be deemed to have been
drilled to the minimum contractual depth.

Notwithstanding any provision in this Article to the contrary, NOCAL and the Contractor may, at any
lime, agree to abandon the drifting of a well at a lesser depth than the minimum contractual depth.

In order to carry out the exploration drilling defined in Article 4.3 and 4.4 in the best technical conditions
in accordance with good international petroleum industry practice, the Contractor undertakes to make
the expenditure required fo meet the objectives of the well work programme which wilt include drilling
and as appropriate, testing.

If during the exploration period the Contractor has performed its work commitments for an amount
lesser than the amount specified above, it shall be deemed to have fulfilled its investment obligations
relating to that period. Conversely, the Contractor shall perform the entirety of its work commitments set
forth in respect of an exploration period even if it results in exceeding the amount specified above for

that period.

fat the expiration of any of the three (3) exploration periods defined in Articles 3.1, 3.2 and 3.3 or upon
the date of surrender of the whole Delimited Area, or upon the date of termination of this Contract, the
Contractor has not fulfilled its applicable work commitments set forth in this Article, it shail pay as
compensation to NOCAL, within thirty (30) days after that date of expiration, surrender or termination,
the unspent balance of exploration work commitments above-defined for the current exploration period.
54

5.2

5.3

54

5.5

ARTICLES 5

ESTABLISHMENT AND APPROVAL OF ANNUAL WORK PROGRAMS AND BUDGETS

At least three (3) months before the beginning of each Calendar Year, or for the first year,
within one (1) month from the Effective Date, the Contractor shail prepare and submit for
approval to NOCAL, an Annual Work Program together with the related Budget for the entire
Delimited Area, specifying the Petroleum Operations that the Contractor proposes to perform
during the Calendar Year and their cost.

If NOCAL wishes to propose any revisions or modifications to the Petroleum Operations
specified in said Annual Work Program, it shall, within thirty (30) days after receipt of the
program, so notify the Contractor, presenting all justifications deemed useful. in that event,
NOCAL and the Contractor shall meet as soon as possible to consider the proposed revisions
of modifications and to mutually establish the Annual Work Program and the related Budget in
its final form, in accordance with geod international petroleum industry practice. However,
during the Exploration Period, the Annual Work Program and the related Buugel established by
the Contractor after the above mentioned meeting shall be deemed to be approved provided
that they comply with the obfigations set forth in Article 4 and provided that any increase in
expenditure is mutually agreed by NOCAL and the Contractor in the forum of a Joint
Operations Committee according to the terms of Article 5.5.

Each part of the Annual Work Program and Budget in respect of which NOCAL has not
proposed any revision or modification within the period of thirty (30) days above-mentioned,
shail be carried out by the Contractor within the stated time.

Should NOCAL fail to notify the Contractor of its wish for revision or modification within the
period of thirty (30) days above-mentioned, such Annual Work Program and the related Budget
submitted by the Contractor shall be deemed to be approved by NOCAL. It is agreed by
NOCAL and the Contractor that the Contractor may acquired knowledge as and when the work
is implemented, or certain events may justify changes to the details of the Annual Work
Program. In that event, after notification to NOCAL, the Contractor may make such changes
provided that the basic objectives of said Annual Work Program are not modified.

Whenever NOCAL is required to exercise its discretion or its approval is required under this
Agreement, it shali exercise its discretion or grant its approval on the basis of the efficient and
economic conduct of Petroleum Operations in respect of the Delimited Area and in accordance
with good international oil industry practice.

At the commencement of the first Exploration Period NOCAL and the Contractor shall form a
Joint Operations Committee (JOC) consisting of not more than three (3) members appointed by
NOCAL and not more than three (3) members appointed by the Cantractos. The purpose of this
5.6

57

5.8

61

62

6.3

64

6.5

JOC will be fo review present and future Petroleum Operations and report jointly to NOCAL and
the Contractor.

The JOC shail meet twice every calendar year or as otherwise agreed by the members. No
meeting of the JOC shall be held unless two (2) members each appointed by the Contractor
and NOCAL are present.

The Contractor shall appoint the first Chairman of the JOC who shall hold office until the
second anniversary following the Effective Date. Thereafter, NOCAL and the Contractor shall
have the alternating right to nominate a Chairman of the JOC who shall hold office for a period

of two (2) years.

All costs of the meeting of the JOC shall be bore by the Contractor and these costs wit he
tegarded as recoverable costs. Members of the JOC shalt be entitled to sitting fees for
attendance at the JOC (payable by the Contractor) in such amounts as are agreed by NOCAL
and the Contractor.

ARTICLE 6

CONTRACTOR'S OBLIGATIONS IN RESPECT OF THE EXPLORATION PERIODS AND
ENVIRONMENTAL MANAGEMENT

The Coniractor shall provide all the necessary funds and purchase or hire all the equipment,
facilities and materials required to carry out the Petroleum Operations.

The Contractor shalt provide ail technical assistance, including the personnet required to carry
out the Petroleum Operations.

The Contractor shall be responsible for the preparation and performance of the Annual Work
Programs which shall be carried out in the most appropriate manner in observance of good
international petroieum industry practice.

The Contractor undertakes to take ail the reasonable and practical steps to:
(a) Ensure the protection of water-bearing strata encountered during its work:

(b) Carry out the tests necessary for determining the value of any show encountered
during drilling and the exploitabifity of any possible Petroleum discoveries and;

(c) Avoid losses and discharges of Petroleum produced as well as losses and discharges
of mud or any other product used in the Petroleum Operations, .

The Contractor further undertakes to carry out all petroleum operations in accordance with the
Environmental Protection and Management Laws of Liberia and ail international environmental

protocols. in this respect, the Contractor shail:

{a} Submit to the Government and Environmental Impact Statement (EIS) pror to the
commencement of exploration and production.
6.6

67

6.8

6.9

6.10

6.14

7A

(b} Take reasonable preventative, corrective and restorative measures to protect from
pollution, contamination or damage resulting Petroleum Operations water bodies, land
surfaces and the atmosphere, and that any pollution, contamination and damage of
such water bodies, land surface and atmosphere hereunder the rectified.

Subject to the foregoing, and at the conclusion of Petroleum Operations in the
Delimited Area, the Contractor will undertake reasonable efforts to restore the
Delimited Area to a state in which it was before the Petroleum Operations.

All works and facilities erected by the Contractor hereunder shall, according to their nature and
to the circumstances, be built, placed, signaled, marked, fitted and preserved so as to allow at
any time and in safety free passage to navigation within the Delimited Area, and without
prejudice to the forgoing, the Contractor shall, in erder to facilitate navigation, install the sound
and optical devices approved or required by the competent authorities and maintain thern in a
manner satisiactory to said authorities.

In the exercise of its right to build, carry out work and maintain al! facilities Necessary for the
purposes hereof, the Contractor shail not disturb and existing graveyard or building used for
religious purposes, nor cause a nuisance to any government or public building, except with the
Prior consent of NOCAL, and shall make good the damage caused by it in that event.

In its conduct of Petroleum Operations, the Contractor undertakes to take all necessary
precautions fo prevent marine pollution.

In order to prevent pollution, NOCAL and Contractor agree that Contractor shail observe ail
existing international environmental protocols, regulations and rules as may be applicable to
prevent pollution and preserve the environment. NOCAL and the Contractor shall meet and
consider any measure, which may be necessary to preserve the environment.

NOCAL ‘and the Contractor shall commission periodic environmental audits as required to
ensure compfiance with EIS.

The Contractor and ifs subcontractors shail be obligated to give preference to enterprises and
goods fram Liberia, if conditions of proven experience, price, quality, delivery time and lerms of
payment are similar to those from other countries or from non-Liberian sources. if the above
conditions are met, the Contractor commits itself to award to only Liberians, supply,
construction or service contracts, the estimated vaiue of which is under Two Hundred
Thousand United States Dollars (US$200,000.00). In the event that the contract for supply,
construction or service is above Two Hundred Thousand United States Dollars
(US$200,000.00), and is awarded to a Non-Liberian contractor, then and in that event, such
Non-Liberian contractor shail enter into a partnership arrangement with @ Liberian

company(ies).
ARTICLE 7
CONTRACTOR'S RIGHTS IN RESPECT OF THE EXPLORATION PERIODS

Without prejudice to the provisions hereof, the Contractor shall have the right to carry out the
Petroleum Operations within the Delimited area, Such rights includes, inter alia;
7.2

73

74

(a) full responsibility for, management of and control over alll the Petroleum Operations;

(b) authority to exercise any of the right of the rights conferred hereby through agents and
independent contractors, and to pay accordingly any of their expenses and costs in the
place and in the currency chosen by the Contractor.

The Contractor shall have the right to clear the ground, dig, perforate, drill, build, erect, place,
supply, operate, manage and maintain ditches, pools, wells, trenches, excavations, dams,
canals, water conduits, plants, tanks, basins, maritime and other storage facilities, primary
distitlation units, first extraction gasoline separator units, sulfur plants, and other facilities for
Petroleum production, together with the pipelines, pumping stations, generator units, power
plants, high voltage lines, telephone, telegraph, radio and other communication facilities,
factories, warehouses, offices, employees’ housing, hospitals, premises, orts, docks, harbors,
dikes, jetties, dredges, sea walls, under water piers and other facilities, ships, vehicles,
failways, warehouses, workshops, foundries, repair shops and ail the auxiliary services which
are necessary for or useful to the Petroleum Operations or in connection therewith; and all
additional facilities which are or may become necessary for or reasonably subsidiary to the
carrying out of the Petroleum Operations.

The agents, employees and representatives of the Contractor or its subcontractors shall have
the right, for the purposes of the Petroleum Operations to enter into or leave the Delimited Area
and shall have free access to all the facilities set up by the Contractor.

The Contractor shall have the right, Subject to the payment of fees applicable in Liberia, to
femove and use the surface soil, mature timber, clay, sand, limestone, gypsum, stones and
other similar materiais, which may be Recessary for the performance of the Petroleum
Operations.

With the consent of the competent administrative services, the Contractor may make
reasonable use of such materials for the performance of the Petroleum Operations, subject to
payment of fees applicable in Liberia, when they are located on land owned by the STATE and
placed in the vicinity of the tand where said Operations are taking place.

The Contractor may take or use the water necessary for the Petroleum Operations, provided that

8.1

8.2

existing irrigation or navigation are not impaired and that land, house or watering places for
livestock are not deprived or a reasonable quantity of water,
ARTICLE 8
ACTIVITY REPORTS DURING THE EXPLORATION PERIODS AND SUPERVISION OF
PETROLEUM OPERATIONS

Subject to the terms of Articles 8.5 and 8.6, NOCAL shall own and may freely use all the
original data and documents relating to the Petroleum Operations such as, but without
limitation, records, samples, geological, petrophysical, dritiing and operating reports.

The Contractor undertakes to fumish NOCAL with the following periodic reports:
83

84

8.5

(a) daily reports on drilling operations;
(b) weekly reports on seismic operations;

(c} within thirty (30) days after each Calendar quarter, a report on the Petrofeum
Operations carried out together with a detailed statement on Petroleum Costs in

respect of the preceding quarter;

{d} prior to the end of February of each Calendar Year, an annual report on the Petroleum
Operations carried out together with a detailed statement on Petroleum Costs in

sespect of the preceding Calendar Year.

In addition, the following reports or documents shall be furnished to NOCAL as soon as they
are prepared or obtained:

(a} a copy of all geological surveys and syntheses together with the related maps;

(b) a copy of all geophysical surveys, measurement and interpretation reports, map
profiles, sections or other documents related thereto, as well as, at NOCAL’s request,
the originals of all recorded seismic magnetic tapes;

{c) a copy of the drilling location and completion report for each well together with a
complete set of recorded logs;

{d} a copy of all drill tests or production tests together with any study related to the flow or
production of a well;

(e) a copy of all reports relating to core analyses.

All maps; sections, profiles, logs and all other geological or geophysical documents shall be
supplied on an appropriate transparent support in view of subsequent reproduction.

A representative portion of the cores and cuttings removed from each well, as well as samples
of fluids produced during drill tests or production tests shall also be supplies to NOCAL within a
reasonable period.

Upon expiration or in the event of surrender or termination of this Contract, the original
documents and samples relating to the Petroleum Operations shail be provided to NOCAL.

The Contractor shall keep NOCAL informed of its activities through the duly designated
representative of the latter. in particular, the contractor shail notify NOCAL as soon as possible
and in any event at least fifteen (15) days in advance of all projected Petroleum Operations,
SUCh as any geological survey, seismic surveys, and commencement of drilling and installation
of a platform. In the event the Contractor decides to abandon a drilling it shalt notify NOCAL
thereof within at least seventy-two (72) hours prior to such abandonment, unless operational
safely demands a faster response.

All data, information, documents, reports and statistics including interpretation and analysis
supplied by the Contractor pursuant fo this Contract shall be treated as. confidential and shail
not be disclosed by any Party to any other person without the express written consent of the
other Parties within the life f the Exploration, Appraisal or Exploration authorization period.

86 The provision of Article 8.5 shall not prevent disclosure:
8.6.1 By NOCAL or the State
{a} To any agency of the State or to any advisor or consuttant to NOCAL

{b) For the purpose of complying with the State's international obligations for the
submission of statistic and related data.

86.2 By the Contractor
{a} To its affiliates, advisors or consultants

(b) To a bona fide potential assignee or all or part or the contractor's interest
hereunder

(c) To banks or other lending institutions for the purpose of seeking external
financing of costs of the Petroleum Operations

(d) To Non-Affiiates who shall provide services for the Petroleun Operations,
including sub-contractors, vendors, and other service contractors, where this is
essential for their provision of services.

(e} 'o government agencies for obtaining necessary rulings, permits, licenses and
approvals, or as may be required by applicable law or financial stock
exchange, accounting or reporting practices.

8.6.3 Any Party disclosing information or providing data to a Third Party under the terms or
this Article shall require such persons to undertake the confidentiality of such data.

ARTICLE 9
OCCUPATION OF LAND

The STATE shall make available to carry the Contractor, and only for the purposes of the Petroleum
Operation, any land, which it owns and which is necessary for said operations. The Contractor shall
have the right to build and the obligation to maintain, above and below the ground, the facilities
necessary for the Petroleum Operations.

The Contractor shalt indemnify the STATE for any damage caused to the land by the construction, use
and maintenance of its facilities on such jand

The STATE shail authorize the Contractor to build, use and maintain telephone, telegraph and piping

systems above and below the ground and alone the land not belonging to the STATE, provided that the
contractor pays to the fand-owners, a reasonable compensation mutually agreed upon.

14
The rights on land owned by private persons, which would be necessary for the carrying out of the
Petroleum Operations, shall be acquired by direct agreement between the Contractor and the private

Person concemed.

{n event of disagreement, the Contractor shall notify the STATE thereof, and the later shall proceed to
expropriation for a public purpose, at Contractor's expenses. When determining the value of those
property rights, no consideration shall be given to the Contractor's purpose for acquiring them and the
STATE agrees that no faw or procedure for said acquisition shall have the effect of giving them an
excessive value or a confiscation value. Those rights acquired by the STATE shall be registered in its
name, but the Contractor shall be entitled to benefit therefrom for the purposes of the Petroleum
Operations. During the entire term of this contract, the STATE guarantees that the Contractor shall be
protected in the use and occupation of such land just as if it owns the property rights thereto.

ARTICLE 10
USE OF FACILITIES

10.1 For the purpose of the Petroleum Operations, the Contractor shall have the right to use, in
accordance with the applicable taws, any railroad, tramway, road, airport, landing strip, canal,
fiver, bridge, waterway and any telephone or telegraph network in Liberia whether owned by
the STATE or by any private enterprise, subject to the payment of fees then in effect or
mutually agreed upon which will not be in excess of the prices and tariffs charged to Third
Parties for similar services.

The Contractor shall have the right to use for the purposes of the Petroleum Operations any
land, sea or air transportation means for the transportation of its employees or equipment,
subject to compliance with the laws and regulations which generally govern the use of such
means of transportation.

0.2 The STATE shall have the right fo use for exceptional matters any transportation and
Communication facility installed by the Contractor, subject to a fair compensation mutually
agreed upon which will not be in excess of the prices and tariffs charged to Third Parties for
similar services provided that such use does interfere with Petroleum Operations.

10.3 Nothing in this Contract shall limit the STATE'S tight to build, operate and mainiain on, under
and along the land made available to the Contractor for the purposes of the Petroleum
Operators, roads, railroads, airports, landing strips, canals, bridges, pipelines, useful telephone
and telegraph lines, provided that such rights is not exercised in a manner which restricts or
hinders the Contractor's rights hereunder, or the Petroleum Operations,
111

11.2

11.3

ARTICLE 11

APPRAISAL OF A PETROLEUM DISCOVERY

In the event the Contractor discovers Petroleum, it shall, as promptly as possible,
notify NOCAL thereof and submit to it, within thirty (30) days after the date of the temporary
plugging or abandonment of the discovery well, a report including all information relating to said
discovery.

if the Contractor wishes to undertake appraisal work relating to the
abovementioned Petroleum discovery, it shall submit for approval to NOCAL, within sis (6)
months after the date of notification of said discovery, the appraisal work program and the
estimate of the related Budget.

The Provisions of Article 5 shail be applicable, mutates mutandis, to said program as regards
its approval and performance, it being understood that the submitted program shall comply with
good international petroleum industry practice.

if the Contractor meets the conditions referred fo in Article 11.2 and on request to. NOCAL,
the letter shail grant to it an exclusive appraisal authorization for a duration of two (2) years
from the date of approval of the appraisal work program and the related Budget, in respect of
the Appraisal Perimeter specified in said program. Except otherwise provided by this Article,
the Contractor shall, during the term of said exclusive appraisal authorization, be subject to the
Same regime as that applicable to the exclusive exploration authorization.

11.3.1 The Contractor shall then diligently carry out the appraisal work program for the
discovery in question; in particular it shall drill the appraisal wells and carry out
the production tests specified in said program,

At the Contractor's request at least thirly (30) days prior to the expiration of the
appraisal period above-defined, the duration of said period may be extended
by a maximum of six (6) months, provided that such extension is justified by
the continuation of the drilling and production tests specified in the appraisat
program.

Further extensions of the appraisal period may be requested by the Contractor
and granted by NOCAL in the event that further geological, geophysical,
subsurface, facilities or commercial work is considered justified by the
Contractor in order to establish whether the field Corresponding to the
Petroleum discovery is commercial,

11.3.2 Within three (3) months after the completion of appraisal work, and no later than thirty
{30} days prior to the expiration of the appraisal period, the Contractor shall
provide NOCAL with a detailed report giving ail the information relating to the
discovery and the appraisal thereof.

11.3.3 If, after having carried out the appraisal work, the Contractor considers that the Field

1134

11.3.5

corresponding to the Petroleum discovery is commercial, it shall submit to
NOCAL, together with the previous report, an application for an exclusive
exploitation authorization accompanied by a detailed development and
production plan for said Field, specifying inter alfa;

(a) the planned delimitation of the Exploitation Perimeter applied for by
the Contractor, so that it covers the areas defined by the seismic
closure of the field concemed, together with ail the technical
justifications with respect to the extent of said Fietd:

(b) an estimate of the reserve in place: the proven and probable
recoverable reserves and the corresponding annual productions,
together with a study on the methods of recovery and the possible
valorization of the products associated with Crude Oil, such as any
Associated Natural Gas,

(c) item by item, the description of equipment and work necessary for
production, such as the number of development wells, the number
platforms, pipelines, production, processing, storage and loading
facilities together with their specifications;

(d) the estimated schedule for its implementation and the projected date
of production start-up;

(e) the estimates of investments and exploitation costs together with an
economic evaluation demonstrating the commercial nature of the

discovery in question.

The commercial nature of one or more Petroleum Fields shall be determined
by the Contractor, provided that it shall, at the end of appraisal work, submit to
NOCAL the economic study referred to in Article 11.3.3 (e) demonstrating the
commercial nature of said Field or Fields.

A Field may be declared commercial by the Contractor if, after taking into
account the provisions of this Contract and the submitted development and
production plan, the projected incomes and expenses determined in
accordance with good international petroleum industry practice confirm the
commercial naiure of said Field.

For the purposes of evaluating the commercial nature of said Field or Field,
NOCAL and the Contractor shalt meet within thirty (3) days afier the
submission of the development and production plan accompanied by the
economic evaluation.
14

11.3.6 The development and production plan submitted by the Contractor shall be
subject to the approval of NOCAL. Within nine (90) days after the submission
of said pian, NOCAL may propose revisions or modifications hereto by
notifying the Contractor thereof with all the useful justifications. in that event,
the Parties shall meet as soon as possible in order to consider the proposed
revisions or modifications and establish by mutual agreement the plan in its
final form; the ptan shal! be deemed fo be approved by NOCAL upon the date
of such agreement.

Should NOCAL fail fo notify the Contractor of its wish for revision or
modification within the above-mentioned nine (90) day period, the plan
submitted by the Contractor shail be deemed to be approved by NOCAL at the
expiration of said period.

If for reasons not technically justified, the Contractor, within twelve (12} months after notification
fo NOCAL ofa Petroleum discovery, has not applied for an exclusive appraisal authorization or
if, affer its granting, it has not commenced the appraisal work in respect of said discovery, or if
the Contractor, within eighteen (18) months after completion of the appraisal work, does not
declare the discovery as cornmercial NOCAL may require that the Contractor surrenders all its
tights in respect of the area deemed to encompass said discovery without any compensation
for the Contractor. Hf, within sixty (60) days afler NOCAL's request, the Contractor has not
notified its decision, it shall surrender said area and will forfeit all its rights on Petroleum which
could be produced from said discovery, and any area so surrendered shalt be deducted from
the surfaces to be surrendered under Article 3.5.

ARTICLE 12

GRANT OF AN EXLUSIVE EXPLOITATION AUTHORIZATION IN RESPECT OF A COMMERCIAL

424

12.2

DISCOVERY

A commerciat Petroleum discovery shall entitle the Contractor to an exclusive tight, if it so
requests pursuant to the conditions set forth in Article 11.3.3, to obtain, in respect of the field
concemed, an exclusive expioitation authorization covering the related Expioifation Perimeters
with the Delimited Area shall not be limited.

'f the Contractor makes several commercial discoveries in the Delimited Area, each such
discovery shall, in accordance with provisions of Article 12.1 give rise to an exclusive
exploitation authorization each corresponding fo an Exploitation Perimeter. The number of
exclusive exploitation authorizations and related Exploitation Perimeters within the Delimited

Area shall not be limited.
12.3

124

13.4

13.2

13.3

if in the course of work carried out after the grant of an exclusive exploitation authorization, it
appears that the area defined by the seismic closure of the Field concerned is larger than
originally estimated pursuant to Article 11.3.3, NOCAL shail grant to the Contractor, as part of
the exclusive exploitation authorization already granted, an additional area so that the entirety
of said field is included in the Exploitation Perimeter, provided, however, that the Contractor
supplies NOCAL, together with its application with the technica! evidence of the extension so
fequired and provided, further, that the above mentioned extension is an integral part of the
Delimited Area as defined at the time of said application.

Where a field extends beyond the boundaries of the Delimited Area, NOCAL may require the
Contractor to expioit said Field in association with the right holder of the adjacent area under
the provisions of a unitization agreement.

Within six (6) months after NOCAL. has notified its request, the Contractor shall submit to its
approval the development and production plan of the Field concerned which shail be prepared
in agreement with the right holder of the adjacent area.

ARTICLE 13
DURATION OF THE EXPLOITATION PERIOD

The duration of an exclusive exploitation authorization during which the Contractor is
authorized to carry out the exploitation of a Field declared commercial is set at twenty-five (25)

years from its date of issue.

If upon expiration of the exploitation period of twenty-five years above-defined, a commercial
exploltalion of a Field remains possible NOCAL may authorize the Contractor, al he Jaller’s
fequest submitted at feast twelve (12) months prior to said expiration, to continue under this
Contract the exploitation of said Field during an additional period of no more than ten (10 years,
provided that the Contractor has fulfitied all its obligations during the current exploitation period.

if, upon expiration of that additional exploitation period, a commercial exploitation of said Field
remains possible, the Contractor may request NOCAL at least twelve (12) months prior to said
expiration that it be authorized to continue the exploitation of said Field under this Contract,

during the current exploitation.

The Contractor may, at any time, fully or partially surrender any exclusive exploitation
authorization by giving at least twelve (12) months’ prior notices which may be reduced with
NOCAL's consent.

That notice shall be accompanied by the fist of steps which the surrendering Contractor
undertakes to take, in accordance with good international petroteum industry practices arising

out of its surrender.

Interruption of development work or production of a Field declared commercial, for a
consecutive period of at least six (6) months, decided by the Contractor without NOCAL's
consent, or abandonment of the exploitation of Field, may give rise to the withdrawal of the
exclusive exploitation authorization concemed. !n the event of any disagreement between
NOCAL and the Contractor regarding the circumstances of the interruption then the JOC shall

meet to resolve the disagreement.

20
13.4 Upon expiration surrender or withdrawal of the last exclusive exploitation authorization granted
to the Contractor, this Contract shall terminate.

13.5 The termination of this Contract, whatever the reason thereof, shall not relieve the Contractor of
any obligations incurred prior to, or arising from, said expiration or termination and which shall

be fulfilled.

ARTICLE 14
EXPLOITATION OBLIGATION

14.1 For any field in respect of which an exclusive exploitation authorization has been granted, the
Contractor undertakes to perform, at its sole cost and its own financial tisk, all the Petroleum
Operations useful and necessary for the exploitation of said Field.

14.2 However, if the Contractor can provide accounting evidence, during either the development
period or the production period, that the exploitation of a field cannot be commercially profitable
notwithstanding that an exclusive exploitation authorization has been granted in accordance
with the provisions of Article 12.1, NOCAL agrees not to force the Contractor to continue the

exploitation of such Field.

'n that event, NOCAL, in its discretion, may withdraw the exclusive exploitation authorization
concerned from the Contractor without any compensation for the latter, by giving a sixty (60)
days’ prior notice.

ARTICLE 15

CONTRACTOR'S OBLIGATIONS AND RIGHTS IN RESPECT OF EXCLUSIVE EXPLOITATION
AUTHORIZATIONS.

15.1 The Contractor shall commence development work not later than (6) months after approval of
the development and production plan referred to in Article 11.3.6 and shall continue it with the
maximum diligence.

15.2 The provisions of Articles 5, 6, 7, 8, 9 and 10 are also applicable, mutatis mutandis, in respect
of any exclusive exploitation authorization.

15.3 the Contractor shall have the right to build, use, operate and maintain all the Petroleum storage
and transportation facilities which are necessary for the production transportation and sale of
Petroleum produced, pursuant to the conditions specified in this Contract.

2i
154

155

15.6

157

15.8

15.9

The Contractor may determine the route and location of any pipeline inside Liberia which is on
the surface land of Liberia or under the waters that jie within the jurisdiction of the State which
is necessary for the Petroleum Operations, provided that it shail submit plans fo NOCAL for
approval prior to the commencement of work; any pipeline crassing or running alongside roads
or passageways (other than those used exclusively by the Contractor) shall be built so as not to
hinder the passage on those roads or passageways.

The contractor may, to the extent and for the duration of the excess capacily of a pipeline or
Processing, transportation or storage facility built for the purses of the Petroleum Operations,
be obligated to accept the flow of Petroleum coming from expicitations other than that of the
Contractor, provided that such flow shall not cause prejudice to the Petroleum Operations, and
provided, further, that a reasonable tariff covering a normal remuneration for Capital invested in
respect of the pipeline or facility concerned shall be paid by the user.

Following the grant of an exclusive exploitation authorization, the Contractor undertakes to
proceed diligently with the carrying out of development wells, spacing them in a manner so as
to ensure, in accordance with good intemational petroleum industry practice, the maximum
economic recovery of the Petroleum contained in the Field in question.

The Contractor shail, in the conduct of development and production operations, compiy with all
good intemational petroleum industry practice which in particular ensures the good
conservation of fields and maximum economic recovery ot Petroleum.

The Contractor shall, inter alia, carry out enhanced recovery studies and use such recovery
processes if they may lead to an increase in Petroleum recovery rate under economic

conditions.

The Contractor shall provide NOCAL with all the reports, studies, measurement results, tests
and documents enabling the monitoring of the proper exploitation of each Field.

The Contractor shall, in particular, carry out the following measures on each producing well:
(a) monthly testing of production and gas/oil ratio;
{b) half-yearly measurement of the field reservoirs pressure,

The Contractor undertakes to produce every year from each Field quantities of Petroleum in
accordance with the provisions of Article 15.6.

The annual production rates of each field shall be submitted by the Contractor together with the
Annuat Work Programs for the approval of NOCAL which shall not be withheld provided that
the Contractor gives proper technical and economic grounds.

The Contractor shall measure, in a point mutually agreed between the Parties, all Petroleum
produced and not used for the requirements of the Petroleum Operations, and excluding
unavoidable losses, after extraction of water and sediments, by using the measurement
appliances and procedures customarily used in the international petroleum industry.

22
16.1

16.2

16.3

The authorized NOCAL's representatives shall have the right to examine those measurements
and inspect or cause to be inspected the appliances or procedures used. {f the contractor
wishes to change said measurement appliances or procedures, it shall obtain prior approval
from NOCAL. Where the appliances and procedures used therefore have caused an
overstatement or understatement of measured quantities, the error shall be deemed to have
existed since the date of the last calibration of the appliances, unless the contrary can be
justified, and the proper adjustment shall be made for the period of existence of such error.

ARTICLE 16
RECOVERY OF PETROLEUM COSTS AND PRODUCTION SHARING

From the commencement of regular production of Crude Oil, the contractor shalt market all the
production of Crude Oil obtained from the Delimited Area, in accordance with the provisions
hereinafter defined.

For the purposes of recovery of the Petroleum Costs, the Contractor may freely take each
Calendar Year a portion of the Production in no event greater than fifty percent (50%) of the
total Production of Crude Oi! or gas from the Delimited Area, or only any lesser percentage
which would be necessary and sufficient to recover remaining cost.

The Value of such portion of total Production allocated to the recovery of the. Petroleum Costs
by the Contractor, as defined in the preceding paragraph, shall be calculated in accordance
with the provisions of Article 18,

if during a Calendar Year the Petroleum Costs not yet recovered by the Contractor under the
provisions of this Article 16.2 exceed the equivalent in value of fifty percent (50%) of the Tota
Production of Crude Oil or Total Production of Gas from the Delimited Area, as calculated
above, the balance of the Petroleum Costs which cannot be recovered in that Cafendar Year
shall be carried forward in the following Calendar Year or Years until full recovery of the
Petroleum Costs or until the expiration of this Contract.

The quantity of Crude Oil from the Delimited Area temaining during each Calendar Year after
the Contractor has taken from the Total Production the portion necessary for the recovery of
the Petroleum Costs, hereinafter referred to as “Remaining Oil Production,” shall be shared
between NOCAL and the Contractor as follows:

23
16.4

16.5

16.6

16.7

16.8

The Remaining Oil Production shall be shared according to the daily Total Production from the
Delimited Area:

increments of daily oil Total

Production {in Barrels per NOCAL’s Share Contractor's Share
day)

From 0 to 50,000 45% 55%

From 50,000 to 100,000 50% 50%

Over 100,000 60% 40%

In case of natural gas, the following production shating shall apply:

Increments of daily Gas NOCAL's Share Contractor’s Share
Total Production 50% 50%

For the purpose of this Article, the daily total Production shall be the average rate of Total
Production during the calendar quarter in question.

For the purposes of consistency with the tax taws of the Republic of Liberia, the Contractor
Shall be llable to pay its own Income Tax to the Government of Liberia.

NOCAL may receive its share of production defined in Article 16.3 and 16.4 either in kind or in
cash.

1fNOCAL wishes to receive in kind all or part of its share of production defined in Article 16.3 or
16.4 it shail so notify in writing the Contractor at teast ninety (20) days prior to the beginning of
the calendar quarter concemed specifying the precise quantity that it wishes to receive in kind
during said quarter.

If NOCAL wishes to receive in cash all or part of its share of production defined in Article 16.3
or 16.4 or if NOCAL has not notified the Contractor if its decision fo receive is share of
production in kind pursuant to Article 16.7, the Contractor shall

market NOCAL’s share, of production to be taken in cash for the quarter concerned, lift said
Share during such quarter and pay to NOCAL within thirty (30) days following the date of each
liffing, an amount equal to the quantity corresponding to NOCAL's share of production
multiptied by the sale price defined in Article 18.

NOCAI. may require payment, for sales of its share of production sold by the Contractor, in
Dollars or in the foreign currency in which the sale has been made.

24

174

17.2

173

ARTICLE 17
TAXATION
Unless otherwise provided for in this Contract the Contractor shall, in respect of its Petroleum

Operations, be subject to the laws generally applicable and the regulations in force in Liberia
concerning taxes which are or may be levied on incomes, or determined thereto.

Surface Rent.

(a} Annual surface rentals shall be payable to the Government of Liberia consolidated
account per square kilometer of the area remaining of the Delimited Area, in the
amounts as set out below:

Phase of Operation Surface Rentals Per Annum
First Exploration Period $ 40 per sq. km.
Second Exploration Period $75 per sg. km.
Third Exploration Period $ 100 per sq. km.
Development & Exploitation Area $150 per sq. km

(b) The first payment shall be made within thirty (30} days of the Effective Date and
Subsequent payments within thirty (30) days of subsequent anniversaries of the
Effective Date.

(c) Surface rent amounts stated in this section shall be subject to inflationary adjustment in
accordance with the GDP Implicit Price Deflator as published and revised from time to
lime by the U.S. Department of Commerce, Bureau of Economic Analysis (‘the
deflator’). The inflation-adjusted rent shalt be effective January 1 of each calendar year
based on the ratio of the value of the revised deflator for the second quarter of the
immediately preceding calendar year to the value of the revised deflator for the second
quarter of 2008.

income Tax

(a) Rate. The rate of tax on taxable income shall be 30 percent.

(b) tis specifically acknowledged that the provisions of this Article sha apply individuality
to any entity comprising the Contractor under this Contract and the Contractor is tegatly
responsible for paying tax with respect to income of the project.

(c) Regardiess of the legal form of organization adopted by the Contractor, the

Contractor's taxable income shall be determined separately for each Production
Sharing Contract or other project engaged in by the Contractor in Niberia, and the

25
174

(d)

Contractor shall not be permitted to consolidate income or loss of this Production
Sharing Contract or other project with that of any other.

The filing and advance payment rules for the regular income tax under the Revenue
Code apply to Contractor.

Determination of Taxable Income

{a}

(b)

(¢)

For purposes of determining income tax, income derived under this contract is
considered to be income of a resident legal person or of a permanent establishment
taxable according to rules applicable to a resident legal person under the Revenue
Code. Taxable income and income tax fiability are determined under provisions of the
regular income tax provisions of the Revenue Code subject to special rules under this

Article.
The Contractor's gross income includes—

(4) The Contractor's cost share and profit share of income from a petroleum
project as specified in the Petroleum Law;

(2} Any other income that the Contractor receives from business activity or
investment uccruing in, derived from, brought into or received In Liberla,
including currency gains when realized, less the deductions set forth in
subsection (b).

Deductions Allowed from Gross income. in accordance with the regular income tax
provisions of the Revenue Code, all expenditures incurred during the tax period wholly,
exclusively and necessarily in connection with project operations (including non-capital
operating costs but excluding capital costs except to the extent of the annual allowance

‘for depreciation), are allowed as deductions, including but not limited to the following

items:

(1) An allowance for depreciation of plant and equipment in accordance with the
depreciation rules of the regular income tax provisions of the Revenue Code,
subject to the special rule of Article 17.5.

{2} A carryforward of net operating loss from a prior year to the extent permitted
under the regular income tax provisions of the Revenue Code as modified by

Article 47.6.

(3) interest on any indebtedness of the project, and other financing costs incurred
in connection with operations and paid fo an affiliate or to a third party, for the
tax period incurred, subject fo the special rule of Article 17.7.

(4) Exploration expenditures incurred that are attributable to the project, to the
extent allowed by Article 17.8

(8) Payments to a Government-approved trust fund for reclamation and
decommissioning, subject to the specific limitations set out in Article 17.9.

26
17.8

(6) Subject fo the regular income tax provisions of the Revenue Code,
management fees paid, whether to an affiliate or to a third party, but not the
amount in excess of 2 percent of other operating expenses incurred for the tax
period.

{7) Subject to the regular income tax provisions of the Revenue Code, the amount
of bad debt incurred, so long as that amount was subject fo income taxation in
a prior tax period.

(8) Charitable contributions made in Liberia to 2 qualifying organization within the
meaning of the regular income tax provisions of the Revenue Code for

educational or community development projects, social welfare, or medicat
purposes or for the provision of other social services.

{9) Expenses related directly to the project's ‘other income” under subsection
(b){2), to the extent otherwise allowable as a deduction the regular income tax
provisions of the Revenue Code and this Article.

The following expenses are not allowed as a deduction from gross income:

(1) A payment fo an expatriate employee as reimbursement for taxes and duties
paid by the employee to the Government.

(2) A loss from a hedging transaction.

(3) Any incentive deduction allowed under the Revenue Code.

Special Rute for Depreciation

(a)

(b)

(c)

(a)

iC]

For property placed in service before the start of commercial production, the period for
depreciation of property described the regular income tax provisions of the Revenue
Code shalt begin in the first tax period in which commercial production begins.

The cost of tangible moveabie property shall be recovered over the period and by the
method described in the regular income tax provisions of the Revenue Code.

In place of the 15-year period set out in the regular income tax provisions of the
Revenue Code for recovering the cost of tangible fixed property and intangible
property, Contractor shall be entitled to recover the cost of this property on an asset-
by-asset basis over a five-year period at the rate of 20 percent per year

Contractor's tangible fixed property outside the project's production area (or beginning
inside and extending outside) shall be depreciated over a 15-year period or the
expected period of commercial production (whichever is shorter) using the straight-line

method.

If a project is terminated before the end of the cost recovery period, the remaining
unrecovered cost is treated as an expense deduction in determining taxable income for
the tax period in which the project is terminated.

27
17.6

7

178

17.9

17.10

Special Rule for Net Operating Loss Camyforward. For the purposes of determining
Contractor's taxable income, the for carryforward of net operating loss under the regular
income tax provisions of the Revenue Code shall begin with the first tax period in which
commercial production begins and shail be seven years rather than five.

Special Rule for interest Deduction

{a) Interest incurred in a tax period and subject to the limitations of the regular income tax
provisions of the Revenue Code may be carried forward to the next tax period.

(b) The amount of the carryforward is treated as interest incurred in the subsequent
period, and is deductible to the extent permitted under the reguiar income tax
provisions of the Revenue Code.

{c} The interest carryforward allowed by this section does not expire.

Special Rufe for Exploration Costs. Exptoration costs are deductible in the first tax period in
which commercial production begins.

Special Rule for Decommissioning Expenses

(a) Payment for decommissioning expenses 's deductible from gross income under Article
17.4(c) only in the amount paid during the tax period—

(1) To defray reclamation or decommissioning expenses upon cessation of
commercial production, and remedying damage caused to land used by the
project or environmental damage the project may have caused (including
damage that extends beyond the contract area), but not if drawn from a trust
fund described in paragraph (2).

(2) To a trust fund established to defray future expenses of the type specified in
paragraph (1), but only if the fund has been approved by the Minister in
regulations and subject to any limitations or requirements provided in

regulations.
(b) An amount taken as a deduction under subsection (a) but not used for the specified
purpose—
(1) If remaining after the tax period in which commercial production ends, shall be
included in income for the following tax period; or

{2) If used for another purpose, shall be included.in income in the tax period within
which the amount is so used.

Attribution of Expenditures, Exploration, development, and capital goods expenditures incurred
prior to a project's first tax period are attributable to it for income tax purposes as follows—

(a) exploration expenditures incurred prior to the identification of @ site for development
are attributable to the first development site established under this Agreement and
leading to commercial production.

28
(b) Subsequent exploration expenditures within the Delimited Area are attributed in the
same fashion to any subsequent development site leading to commercial production.

{c} Exploration, development, and capital goods expenditures not attributable to a project
as described in this paragraph are not deductible in determining taxable income,

17.41 Treatment of Property Transfers

(a) Unless an exception applies under this Article, Contractor's gain or toss on the transfer
of depreciable property used by the project is treated in accordance with the Revenue
Code. Transfer of non-depreciable property used in the business, or transfer of
property other than property connected with petroleum, is determined in accordance
with the property transfer rules of the Revenue Code.

(b) Special Cases.

(1) Hedging. Hedging transactions are taxable as a separate business activity,
and hedging gains and losses incurred ate not includible or deductible in
determining taxable income of the project.

{2} investment Gain. Gain on property the Contractor holds for investment is
determined under the Revenue Code and is includible in income of a project,
except to the extent reduced by any deductions permitted under the Revenue
Code for loss incurred on the disposition of property other than property used
in a business if the property is held for investment.

17.12 Successor Agreement. If this agreement is terminated and a new agreement is entered into
with Contractor for the same contract area, the project's loss carryforward existing at the
termination date of the development agreement is deductible in the first tax period of the
successor project under the successor agreement, provided—

(a) The whole of the geographic area covered by the contract area of the successor
agreement is within the contract area of the original agreement; and

(b) The successor agreement entered into force within one month following the termination
of the original agreement.

17.13 Assignment of Rights and Interest. if Contract assigns its rights and interest pursuant fo Article
35—-

(a} The taxable income of the project shall continue to be determined using the tax cost
and other tax attributes applicable at the date of the interest transfer, and

(b) Contractor shall determine gain or loss under the regular income tax provisions of the
Revenue Code, which also applies to determine the transferee's tax cost in the
interest.

17.14 Transactions Between Related Persons

29
ee

{a) General Rule. A project's gain, loss, and other tax consequences in transactions with
related persons are subject to in Arlicle 1.30 and Segular income tax provision of the
Revenue Code concerning related persons.

(b) Transfer Pricing. A transaction with respect to production between Contractor and a
related person shall be on the basis of competitive International prices and stich other
terms and conditions as would be fair and reasonable had the transaction taken place
between unrelated parties dealing at arms’ length.

(c) Disclosure. Contractor must—

(1) Disclose related-party transactions and contemporaneously document the
manner in which prices are set in transfers to related persons.

(2) Notarize an agreement governing a felated-parly transaction in accordance
with the law of the related person's country of residence.

(d} Guidelines. The Minister shall follow OECD transfer pricing guidelines in evaluating the
validity of the price set in a related party transfer.

17.15. Partnerships and Joint Ventures

17.16

17.17

{a) Pass-Through of Tax Attributes, \f Contractor is organized as a partnership or similar
form of unincorporated joint venture, the project's income, expenses, loss, credits, and
character of income or loss shail be attributed to the partners in accordance with their
interests (including the items specified in Arlicle 17.4, for the purpose of determining
taxable income, loss, credits, and tax liability separately for each partner.

{b} Application of Other Rules. If subsection (a) applies—
(1) The provisions of this Article shail apply separately to each partner,

{2} Each pariner shall be considered a taxpayer and a producer and shall be fable
for income tax as determined under this Article.

Withholding Taxes. Contractor shall withhold taxes in accordance with the general provisions
of the Revenue Code, except that it shai! withhold tax on Payments made to nonresidents at

the following rates—

(a) Dividends, 5 percent.
(b) Interest, 10 percent.
(c) Payments for services, 6 percent.

Goods Tax. Contractor is exempt from the payment of Goods Tax on—

(a) raw materials or other inputs for use directly in manufacturing, or raw materials for use
directly in agriculture or forestry, or in a mining or petroleum project or in natural
resource exploration and development;

(b) capital goods,

30
18.1

18.2

18.3

ARTICLE 18
VALUATION OF PETROLEUM

For the purposes of this Contract, the Crude Oit price shall be the F.O.B. “Market Price” at the
Delivery Point, expressed in Dollars per barrel and payable within thirty (30) days after the date
of the bill of lading, as determined hereinafter for each quarter.

A market Price shall be determined for each type of Crude Oil or Crude Oil mix.

The Market Price applicable to lifting of Crude Oil made during a calendar quarter shall pe
calculated at the end of said quarter and shall be equal fo the weighted average of the process
obtained for Crude Oil from the Delimited Area during said quarter by the Contractor and by
NOCAL from independent purchasers, as adjusted to take into account the differences in
quality and gravity as well as in F.0.B. delivery terms and payment conditions.

{n the event such sales are not made, the Market Price shall be determined on the basis of the
prices obtained on the international market during said quarter between independent buyers
and sellers for sales of crude oils of quality similar to the Crude Oif from the Delimited Area in
the same markets as those in which the Liberian Crude Oil would normally be sold, as adjusted
to take into account the differences in quality, gravity, transportation as well as in sales and
payment conditions, For the avoidance of doubt, oil sales into the Liberian market shail be
valued according to the terms of this Article 18.3.

31
For the purposes of Article 16 of the Contract, Petroleum Costs shall be recovered in the
following sequence:

@)

()
(

exploitation expenses in respect of a Field incurred and paid
from the date of commencement of regular production;

financial costs;

other Petroleum Costs.

In addition, within each of the foregoing categories, the costs shall be recovered in the sequence in
which they are incurred.

Unless otherwise provided for In this Accounting Procedure the intent of the Parties is not to duplicate
any item of the credit or debit of the accounts maintained under the Contract.

W.2

Items debited to the Petroleum Costs Account

The following expenses and costs shall be debited to the Petroleum Costs Account:

2.4

12.2

11.2.3

Personnel Expenses

All payments in respect of the salaries and wages of the Contractor's employees will
be those costs directly assigned to the Petroleum Operations carried out under this
Contract. The precise amounts of expenses will be reviewed in the future and will be
in agreement with accepted human resource procedures adopted by the Contractor
that are generally applicable in the international oi! and gas industry. The expenses
allowed will be the actual expenses incurred as permitted by such Human Resource
"Procedures.

Overhead Costs In Liberia

Wages and salaries of the Contractor's personnel directly engaged in the Petroleum
Operations in the Republic of Liberia, whose work time is not directly allocated to the
programs, as well as costs of maintaining and operating in Liberia a main and
administrative office and sub-offices necessary for the Petroleum Operations.

Overhead Costs Abroad

The Contractor shall charge costs paid abroad, connected to the

carrying out of the Petroleum Operations by the Contractor or its Affiliated Companies.
The amounts charged shall be the actual costs borne by the Contractor. These costs,
including a detailed breakdown of the costs, will be provided to the JOC for Its review

and agreement.

58
W24

12.6

11.2.6

12.7°

41.2.8

iL2.9.

Buildings

Construction, maintenance expenses, we well as rents paid for

All offices, houses, warehouses and buildings of other types,

Including housing for employees, and cost of equipment, furniture, and fittings
Necessary for the operation of those buildings directly required for the performance of
the Petroleum Operations.

Materials, Equipment and Rentals

Costs of equipment, materials, Machinery, and facilities

Purchased or provided for use in the Petroleum Operations, as well as rentals or
compensations paid or incurred for the use of any equipment of facilities required
directly for the performance of the Petroleum Operations,

Services

Costs of services directly related to Petroleum Operations

Rendered by subcontractors and consultants, as well as any costs directly related to
services rendered by the STATE or NOCAL or any other authorities of the Republic of
Liberia.

Costs of services directly elated to Petroleum Operations rendered by Affiliated
Companies, provided that such costs shall not exceed those normally charged by
independent companies for an identical or simitar service.

Insurance Premiums

Premiums paid for insurances customarily taken out for the Petroleum Operations to
be carried out by the Contractor.

Legal Expenses

All expenses of handling, investigation and settlement of litigation or claims directly
arising from the Petroleum Operations.

Financial Costs

All interests paid by the Contractor in respect of the loans from Third parties and
advances obtained from Affiliated Companies, provided that those loans and advances
shail be for the purpose of the financing of Petroleum Costs related only to the
development of Petroleum Operations in respect of a field. In the event such financing
is provided by Affiliated Companies, the allowable interest fates shail not exceed the
rates customarily used in the international financial market for loans of a similar nature.

39
11.3

14

1.2.10 Other Expenses

Any other expenses incurred and paid by the Contractor for the purposes of the
necessary and proper conduct of the Petroleum

Operations under the approved annual Work Programs and Budgets, other than the
expenses covered and dealt with by the

Foregoing provisions of this Article and other than the expenses excluded from the

Petroleum Costs.
Expenses not chargeabie to the Petroleum Costs Account
The expenses which are not directly necessary for the performance of the Petroleum
Operations, and the expenses excluded by the provisions of the Contract or this Accounting

Procedure as well as by the regulations in force in Liberia, are not chargeable to the Patrofeum
Costs Account and shall therefore not be recoverable.

Such expenses shall include, without limitation:
(a) expenses relating to the period before the Effective Date;

{b} any expenses relating to the operations carried oul beyond the Delivery Point, such as
transportation and marketing costs;

(c) financial costs relating to the financing of exploration Petroleum Operations, and those
relating to the share of financing of development Petroleum Operations:

(qd) bonuses defined in Article 19 of the Contract;

(e} exchange losses.

items credited to the Petroleum Costs Account

The following incomes and proceeds shall, inter alia, be credited to the Petroleum Costs
Account:

(a) income arising from the marketing of the quantity of Crude Oil to which the Contractor
is entitled under Article 16 of the Contract for the purpose of recovery of the Petroleum

Costs;

(b) any other incomes or proceeds related to the Petroteum Operations specifically those
arising from:

© Sales of related substances;

© Any services rendered to Third Parties using the facilities dedicated to the
Petroleum Operations, including, but not limited to, processing, transportation
and storage of products for Third Parties in those facilities.

60
Article il! ~ Cost Evaluation Basis For Services, Materials and Equipment Used in the Petroleum
Operations

Wt

tthe

{3

4

Technical Services

A reasonable rate shall be charged for the technical services rendered by the Contractor or its
Affilated Companies for the direct benefit of the Petroleum Operations carried out under the
Contract, such as gas, water, core analyses and any other analyses and tests, provided that
such charges shall not exceed those normally charged by independent technical service
companies and laboratories for simitar services.

Purchase of Materials and Equipment

Materials and equipment purchase from third Parties and directly necessary for the
performance of the petroleum Operations carried out under the Contract shall be charged to
the Petroleum Costs Account at “Net Cosf incurred by the Contractor.

“Net Cost” shail include such items as taxes, shipping agent fees, transportation, loading and
unloading costs, license fees, related to the supply of materials and equipment, as well as
transit tosses not recovered through insurance.

Use of Equipment and Facilities Exclusively by the Contractor

Equipment and facilities owned by the Contractor and used directly for the petroleum
Operations shall be charged to the Petroleum Costs Account at a rental rate which shall be
sufficient to cover maintenance, repairs, depreciation and services Tequired for the
performance of the Petroleum Operations.

Valuation of Materials

All materials transferred to Liberia from the Contractor's warehouses, or from those of any
entity constituting the Contractor or their Affiliated Companies, shail be valued as follows:

{a} New Material

New material (condition “A") means new material which Has never been used; one
hundred percent (100%) of the current market price, which corresponds to the price
normally charged for similar supplies in arm's length transactions between buyer and

seller.

Material in good condition (condition “B") means material in good condition which is stif
usable for its original purpose without repair, at a maximum of seventy-five percent
(75%) of the price of new material,

(b) Other Used Material

61
Other used material (condition *C*) means material still usable for its original purpose,
but only after repairs and Reconditioning: at a maximum of fifty percent (50%) of the
Price of new material.

{c) Material In Poor Condition

Material in poor condition (condition *D") means material no longer usable for its
original purpose but still usable for other purposes: at a maximum of twenty-five
percent (25%) of the price of new material.

{d) Scrap Material

Scrap material (condition “E") means material beyond usage and repair: preveiting
price of scrap material,

IWS Materials and Equipment Disposed By the Contractor

Material and equipment purchased by aff the entities constituting the Contractor shail be valued
in accordance with the principles defined in Article 11.4 above.

Materials and equipment purchased by any entity constituting the Contractor or by Third Parties
shall be valued at the received sale price, which shall in no event be less than the price
determined in accordance with the principles defined in Article 1ll.4 above,

The corresponding amounts shall be credited to the Petroleum Costs Account.

Article IV - Inventories

V1 Period

The Contractor shall keep a permanent inventory both in quantity and value of all normally
controllable materials used for the Petroleum Operations and shalt proceed at reasonable
intervals with the physical inventories as required by the Parties.

V.2 Notice

A written notice of intention to take an inventory shail be send by the Contractor at least ninety
(80) days prior to the commencement of said inventory so that the STATE and the entities
constituting the Contractor may be represented at their own expenses during the inventory

operations.

WV.3 information

in the event the STATE or any entity constituting the Contractor shall not be represented at an
inventory, such Party or Parties shall be bound to accept the inventory taken by the Contractor
Which shall furnish to such Parly or Parties a copy of said inventory.

Article V — Financial and Accounting Statements

62
18.4

18.5

The following transactions shall, inter alia, be excluded from the calculation of the market Price
of Crude Oil;

{a) sales in which the buyer is an Affiliated Company of the seller as well as sales between
entities constituting the Contractor,

{b) sales in exchange for other than payment in freely convertible currencies and sales
fully or partially made for reasons other then the usual economic incentives involved in
Crude Oil sales on the international market (such as exchange contracts, sales from
government to government or to government agencies).

Within ten (10) days following the end of each quarter, the Parties shall advise each other of
the prices obtained for their share of production of Crude Oil from the Delimited Area sold to
independent purchasers during the quarter in question, indicating for each sale the identity of
the purchaser, the quantities sold, the delivery and payment terms.

Within twenty (20) days following the end of each quarter, the Contractor shall determine in
accordance with the provisions of Article 18.2 or Article 18.3, as the case may be, the market
Price applicable for the quarter concemed, and shall notify NOCAL of that market Price,
indicating the method of cafculation and all data used in the calculation of that Market Price.

With in thirty (30) days following receipt of the notice referred to in the preceding paragraph,
NOCAL shall verify that the calculation of Market Price complies with the provisions hereof and
shall notify the Contractor of its acceptance or objections. Failing notification from NOCAL
within that thirty (30) day period the market Price provided for in the Contractor’s notice referred
to in the preceding paragraph shalt be deemed to have been accepted by NOCAL.

in the event that NOCAL has notified objections to the market Price, the parties shall meet
within fifteen (15) days following NOCAL’s notification to mutually agree on the market Price. if
the parties fail to agree on the market Price applicable to a given quarter within seventy-five
(75) days after the end of that quarter, NOCAL or the Contractor may immediately submit to an
expert, appointed in accordance with the following paragraph, the determination of the Market
Price (including the determination of reference crude oils if the parties have not determined

them).

The expert shail determine the price within thirty (30) days after his appointment and his
conclusions shall be final and binding on the Parties, The expert shall decide in accordance
with the provisions of this Article,

The expert shail be selected by agreement between the parties or, if no agreement is reached,
by the International Center of Expertise of the Intemational Chamber of Commerce in
accordance with its rules on Technical Expertise, at the request of the most diligent party. The
expertise costs shal] be charged to the Contractor and included in the Petroleum Costs.

32
18.6

19.4

In the event it would be necessary to calculate on a provisional basis during a quarter the
Crude Oil price applicable to the lifling made during said quarter, that price shall be established
as follows:

{a) For any sale to independent buyers, the price applicable to that sale shall be the price
obtained for the Crude Oil for said sale, as adjusted to take into account the F.O.B.

delivery terms and thirty (30) days payment terms.

{b) For any lifting other than those which are the subject of a sale to independent buyers,
the price applicable to that lifting shall be the Market Price determined for the
preceding quarter or, if that Market Price has not been determined a price set up by
agreement between the Parties or, failing agreemeni, the last known Market Price.

Once the market Price for a quarter has been determined on a final basis, adjustments, if
required, shail be mace within thirty (30) days.

PAYMENT OF ROYALTY

The contractor shall pay directly to the Government of Liberia, a toyalty of tweive (12%) and the
total production of liquid and gaseous hydrocarbon from the petroleum operation.

EQUITY PARTICIPATION OF THE GOVERNMENT

The Government of Liberia, through NOCAL, in addition to other right, interest, fees, benefit
contained herein, shall receive fees, of charge, equity interest of twenty percent (20%) of the
authorized, issued and outstanding capital share of the contractor in the petroleum operations
at any time without dilution.

STOCK PURCHASE BY LIBERIAN CITIZENS

Not later than one hundred eighty (180) days of the Effective Date of this agreement, the
Contractor shall notify NACOL, that shares equivalent to ten percent (10%) of its stocks are
available for purchase by Liberian citizens.
ARTICLE 19
BONUSES AND HYDROCARBON DEVELOPMENT FUND
The Contractor shall pay to NOCAL the following banuses:
(a) 4 million dollars when the total Production of Crude Oil from the Delimited Area first

reaches the average rate of thirly thousand (30,000) barrels per day during a period of
thirty (30) consecutive days.

33
19.2

19.3

19.4

(b}

5 million dollars when the total Production of Crude Oil from the Delimited Area first
reaches the average rate of filty thousand (50,000) barrels per day during a period of

thirty (30) consecutive days.

(c)

7 million dollars when the Total Production of Crude Oil form the Delimited Area first
reaches the average rate of one hundred thousand (100,000) barrels per day during a
period of thirty (30) consecutive days.

Each of the amounts referred to in (a), (b), and (c) above shall be
paid with thirty (30) days following the expiration of the reference
period of thirty (30) consecutive days. .

These bonuses shall not be recoverable and shail therefore not
be treated as Petroleum Costs.

HYDROCARBON DEVELOPMENT FUND

19.3.4

19.3.2

To stimulate research in the field of hydrocarbon, most especially in
continental areas, and to assist the Government in its overall goal of achieving
energy sustainability, a Hydrocarbon Development Fund, to be managed by
NOCAL, has been established.

The Contractor shall make an annual contribution of $300,000.00 during
exploration and $600,000.00 during production to this Fund. The first payment
Shall be made within thirty (30) days of the Effective Date of this Agreement
and thirty days after each subsequent anniversary.

The contribution to the Hydrocarbon Development Fund referred to in Article
19.3.1 will be recoverable and therefore, shall be considered as Petroleum

Costs.

RURAL ENERGY FUND

19.4.4

in accordance with the National Energy Policy, a Rural Energy Fund
(REFUND) has been established, inter alia, to integrate renewable energy
technologies into rural development. Considering that oil is a finite resource, it
is the poticy of the Govemment that oil resources be used to support the
development of renewable energy resources in order to ensure energy
Security and sustainability upon cessation of petroleum production.

The contractor shail therefore make an annual contribution of $200,000.00
during exploration and $400,000.00 during production through the Ministry of
Finance to the REFUND. The first payment shall be made within thirty (30)
days of the Effective Date of this Agreement and thirty (30) days after
subsequent anniversary,

ARTICLE 20

34
20.4

20.2

214

OWNERSHIP AND ABANDONMENT OF ASSETS

Upon expiration, surrender or termination of this Contract, whatever the reason thereof, in
respect of all or part of the Delimited Area, or at the end of exploitation of a Field, the
Contractor shall transfer at no cost to NOCAL the ownership of assets, movables and
immovables, used for the requirements of the Petroleum Operations carried out in the area so
surrendered, located whether inside or outside the Delimited Area, such as wells and their
equipment, building, warehouses, docks, lands, offices, plants, machinery and equipment,
bases, harbors, wharfs, jetties, buoys, platforms, pipelines, roads, bridges, railroads and other
facilities.

Such transfer of ownership shall cause the automatic cancellation of any security or surety
concerning those assets, or which those assets constitute.

However, the Contractor may continue to use those assets beyond the date referred to in the
first paragraph, for the requirements of its Petroleum Operations in Liberia governed by other

contracts,

If NOCAL decides not to accept, for all or part of the assets, the transfer of ownership provided
for in Article 20.1, it may, not later than ninety (90) days following the date specified in said
Article, require the Contractor in accordance with good intemational petroleum industry
practice, to perform abandonment operations and to remove, at the cost of the Contractor, the
facilities relating to the surrendered area.

ARTICLE 24
: NATURAL GAS
Non-Assoclated Natural Gas
24.4.1 In the event of a Non-Associafed Natural Gas discovery, the Contractor shall

engage in discussions with NOCAL with a view to determining whether the
appraisal and exploitation of said discovery have a potentially commercial
nature.

21.1,2 If the Contractor, after the above-mentioned discussions, considers that the
appraisal of such Non-Associated Natural Gas discovery is justified, it shall
undertake the appraisal work program for said discovery.

The Contractor shall have the right, for the purposes of evaluating the
commerciality of the Non-Associated Natural Gas discovery, if tt so requests at
least thirty (30) days prior to the expiration of the third exploration period set
forth in Article 3.3 to be granted an exclusive appraisal authorization
concerning the Appraisal Perimeter of the abovementioned discovery, for. a
term of two (2) years.

In addition, the Parties shail jointly evaluate the possible outlets for the Natural
Gas, both on the focal market and for export, together with the necessary

35
means for its marketing, and they shail consider the possibility of a joint
marketing of their shares of praduction in the event the Natural Gas discovery
would not otherwise be commercially exploitable. For that purpose, a
Consuttative Committee for Natural Gas shall be established by the Parties to
ensure the coordination of the upstream and downstream components of the
Natural Gas project and facilitate its evaluation and implementation

36
24.13

21.414

24.15

Following completion of appraisal work, in the event the Parties should jointly
decile that the exploitation of that discovery is justified to supply the local
tarket, or in the event the Contractor should undertake to develop and
produce that Natural Gas for export, the Contractor shall submit prior to the
expiration of the appraisal period an application for and exclusive exploitation
authorization which NOCAL will grant under the terms provided by Article 12.1.

The Contractor shall then have the right and obligation to proceed with the
development and production of that Natural Gas in accordance with the
approved development plan referred to in Article 11.3 and the provisions of
this Contract applicable to Crude Oi! shall apply, mutatis mutandis, to Naturat
Gas, unless otherwise specifically provided under Article 21.3.

If the Contractor considers that the appraisal of the Non-Associated natural
Gas discovery concemed is not justified, NOCAL may, by giving twelve (12)
months prior notice which may be reduced either with NOCAL's consent or
automatically in the event the exclusive exploration authorization expires
earlier, require the Contractor surrender its sights in respect of the area
encompassing said discovery.

in the same manner, if the Contractor, after completion of appraisal works,
considers that the Non-Associated Natural Gas discovery is not commercial,
NOCAL may, by giving three (3) months prior notice, unfess the exclusive
exploration authorization expires earlier, require the Contractor to surrender its
rights on the area encompassing said discovery.

In both cases, the Contractor shail forfelt its rights to al! Non-Associated
natural Gas which could be produced from said discovery, and NOCAL may
then carry out, or cause to be carried out, all the appraisal, development,
production, processing, transportation and marketing work relating to that
discovery, without any compensation for the Contractor,

Notwithstanding the terms of Article 21.1.4, if the Operator is of the view that
the Non-Associated Gas discovery in question is non-economic as a
standalone development but can demonstrate that there is sufficient
prospectivity in the region to support a combined development of current
discovered reserves and future exploration prospects as a combined economic
development, then NOCAL will provide the Contractor a period of thirty-six (36)
months before exercising its rights pursuant to Article 21.1.4.

37
21.2 ASSOCIATED NATURAL GAS

21.2.1

24.2.2

In the event of a commercial discovery of Crude Oil, the Contractor shail state
if it considers that the production of Associated Natural Gas is likely to exceed
the quantities necessary for the requirements of the Petroleum Operations
related to the production of Crude Oil (including re-injection operations), and if
it considers that such excess is capable of being produced in commercial
quantities. In the event the Contractor shall have informed NOCAL of such as
excess, the Parties shail jointly evaluate the possible outlets for that excess of
Natural Gas, both on the local market and for export (including the possibility
of joint marketing of their shares of production of that excess of Natural Gas in
the event such excess would not other wise be commercially exploitable),
together with the means necessary for its marketing.

in the event the Parties should decide that the development of the excess of
Natural Gas is justified, or in the event the Contractor would wish to develop
and produce that excess for export, the Contractor shall indicate in the
development and production program referred to in Article 11.3.3 the
additional facilities necessary for the development and exploitation of that
excess and its estimate of the costs related thereto.

The Contractor shail then have the right to proceed with the development and
exploitation of that excess in accordance with the development and production
program approved by NOCAL under the terms provided by Article 11.3.6, and
the provisions of the Contract applicable to Crude Oil shall apply, mutatis
mutandis, to the excess of Natural Gas, unless otherwise specifically provided
by Article 21.3.

A similar procedure shall be applicable if the sale of marketing of Associated
Natural Gas is decided during the expioitation of a Field.

'n event the Contractor should not consider the expioitation of the excess of
Natural Gas as justified and if NOCAL, at any time, would wish to utilize it,
NOCAL shall notify the Contractor thereof, in which event

(a) the Contractor shall make available to NOCAL free of charge at the
Crude Oil and Natural Gas separation facilities all or part of the excess
that NOCAL wishes to lift;

(b) NOCAL shall be responsible for the gathering, processing,
compressing and transporting of that excess from the
abovementioned separation facilities, and shal! bear any additional
costs related thereto;

() the construction of the facilities necessary for the operations referred

to in paragraph (b) above, together with the {ifting of that excess by
NOCAL, shall be carried out in accordance with good international

38
13

22.4

22.2

petroleum industry practice and in such a manner as not to hinder the
production, lifting and transportation of Crude Oil by the Contractor.

21.2.3 Any excess of Associated Natural Gas which would not be

utilized under Articles 21.2.1 and 21.2.2, shall be re-injected by the Contractor.
However, the Contractor shall have the right fo flare said gas in accordance
with good international petroleum industry practice, provided that the
Contractor furnishes NOCAL with a report demonstrating that said gas cannot
be economically utilized to improve the rate of recovery of Crude Oil by means
of re-infection pursuant to the provisions of Article 15.6, and provided, further,
that NOCAL approves said flaring, which approval shall not be unreasonably
withheld.

Provisions common to Associated and Non-Associated Gas

21.3.4 In order to encourage the exploitation of Natural Gas,
NOCAL may grant to the Contractor specific benefits when they are duly
justified concerning, inter alia, the recovery of the Petroleum Costs relating to

Natural Gas.

21.3.2 The Contractor shall have the right to dispose of its share of production of
Natural Gas, in accordance with the provisions of this Coniract. It shall also
have the right to proceed with the separation of fiquids from all Natural Gas
Produced, and to transport, store as well as sell on the local market or for
export its share of liquid petroleum so separated which will be considered as
Crude Oil for the purposes of their sharing between the Parties under Article

16,

24.3:3 For the purposes of this Contract, the Natural Gas price, expressed in Dollars
per million BTU, shall be equal to:

(a) with respect to Natural Gas export sales fo Third Parties, the price
obtained from purchasers;

{b} _with respect to sales on the local market of Natural Gas as a fuel, such
price as NOCAL and the Contractor shall mutually agree upon.
ARTICLE 22
FOREIGN EXCHANGE CONTROL

The Contractor shall comply with the foreign exchange control regulations, subject to the
provisions of this Article.

The Contractor shall have the right to retain abroad all the foreign currencies arising from
export sales of all Petroleum to which itis entitled under this Contract, or from assignments, as
well as equity, incomes from loan and more generally, all assets acquired abroad by it, and to

39
freely dispose of such foreign currencies or assets to the extent that they may exceed its
requirements for its operations in Liberia.

22.3 No restriction shall be exercised on importation by the Contractor of funds intended for the
performance of the Petroleum Operations.

22.4 The Contractor shall have the right to purchase currencies of Liberia with foreign currencies,
and freely exchange into foreign currencies of its election any funds held by it in Liberia in
excess of its local requirements at exchange rates which shall not be less favorable than those
generally applicable to any other buyer or seller of foreign currencies.

ARTICLE 23
APPLICABLE LAW
The laws and regulations in force in the Republic of Liberia and the provisions of international law as
may be applicable to international oil and gas activities shall apply to the Contractor, to this Contract
and fo the Operations which are the purpose thereof, unless otherwise provided by the Contract.
ARTICLE 24
MONETARY UNIT
24,1 The registers and accounting books relating to this Contract shall be maintained and recorded
in Dollars. Said registers and accounting books shall be used to determine the Petroleum
Cosis, gross income, exploitation costs and net profits for the purpose of the preparation of the
Contractor's tax return; they shall contain, inter alia, Contractor's accounts showing the sales of
Petroledim under this Contract.
24.2 Whenever itis necessary to convert into Dollars expenses and
incomes expressed in another currency, the exchange rates to be used shail be equal to the
arithmetic average of the daily closing rates for the purchase and sale of said currency during
the month when the expenses were paid and the income received.

24.3 The originals of the registers and accounting books referred to in
Article 24.1 shall be kept in Liberia.

The registers and accounting books shall be supported by detailed
Documents with respect to receipts and Petroleum Costs.
ARTICLE 25
ACCOUNTING METHOD AND AUDITS
25.1 The Contractor shall maintain its accounts in accordance with the

regulations in force and with the provisions of the Accounting Procedure set out in Appendix 2
attached hereto forming an integral part of this Contract.

40
25.2

After giving the Contractor notice thereof in witing, the STATE shail have the right cause the
segisters and accounting books relating to the Petroleum Operations to be inspected and
audited by its own agents or by experts of its election, and shall have a period of four (4) years
following the end of each Calendar Year to carry out those inspections or audits relating to said
year and may submit its objections to the Contractor for any contradictions or errors found
during such inspection or audits.

Should the STATE fail to make any claim within the abovementioned period of four (4) years,
no further objection or claim shall be made by the Liberian administration for the Calendar Year

concemed.

ARTICLE 26
IMPORT AND EXPORT

26.4 (a) The Contractor shail have the right to import into Liberia, in
its own name or on behalf of its contractors and subcontractors, all the
technical equipment, materiais, machinery and tools, goods and supplies
necessary in the Contractor's opinion for the proper conduct and
achievements of the Petroleum Operations; such imports include but are not
limited to, drilling exploration, development, production, transportation, sales
and marketing, equipment pipelines, tanks, geological and geophysical tools,
boats, ships, launches, drilling barges, ships and platforms, production
platforms, civil engineering and telecommunication equipment, power plants
and all related equipment, aircraft automotive equipment and other vehicles,
instruments, tools, spare parts, alloys and additives, camping equipment,
protective clothing and equipment, medical surgical and sanitary equipment,
Supplies and instruments necessary for the installation and operation of
hospitals and dispensaries, documentation equipment, construction materials
of all types, tumber, office furniture and equipment, automobiles, explosives,
chemicals, fuels, ship supplies, pharmaceutical products, medicines.

(b) The Contractor shall have the right to import into Liberia, in its own name or on behaif
of its contractors or subcontractors, the furniture, clothing, household appliances and
ail personal effects for all the foreign employees and their families assigned to work in
Liberia for the Contractor or its contractors or subcontractors.

(c) However, the Coniractor, its agents, contractors and subcontractors undertake not to
Proceed with the imports mentioned in Article 26.1 (a) insofar as such items are
available in Liberia under equivalent conditions of quantity, quality, price, delivery and
terms of payment unless specific requirements or technical emergencies are presented
by the Contractor.

(a) The Contractor, its agents, contractors and subcontractors shall have the tight to re-
export from Liberia, free of all duties and taxes and at any time, aif the items imported
under Article 26.1 (a) and (b) which are no longer necessary for the Petroleum
Operations except the items which have become the property of the State under the
provisions of Article 20.

4i
26.2

26.3

26.4

26.5

27.1

During the period from the inception of exploration until the date commercial production begins,
the following goods are exempt from import duties—

(a) Plant or equipment (including four-wheel-drive motor vehicles but not malorcycles,
sedans or luxury vehicles as defined by regulation) and spare parts for these goods;

{b) Intermediate inputs (including but not limited to explosives, drilling mud, grinding bails,
fires for trucks used in operations, and similar items specified in regulations); and

{c) Raw materials.

The Contractor, its agents, contractors and subcontractors shall provided that they inform the
STATE in advance of their intent to sell and subject to the provisions of Article 20, have the
right to sell in Liberia, all equipment, materials, machinery and tools, goods and supplies which
they have imported when they are considered as surplus and no fonger necessary for the
Petroteum Operations. In that event, the seller shall be responsible for paying all duties and
taxes applicable on the date of the transaction and for filing all the formalities prescribed by the
regulations in force.

During the term of this Contract, the Contractor, its customers and

their carriers shall have the tight fo export freely at the export point selected for that purpose,
tree of all duties and taxes and at any time, the portion of Petroleum to which the Contractor is
entitled in accordance with the provisions of this Contract, after deduction of all deliveries made
fo the STATE, provided however that fees for unprocessed exportables shall be paid.

Contractor is not exempt from customs service fees imposed under the Revenue Code,
including fees for the inspection or pre-shipment inspection of goods.

ARTICLE 27
DISPOSAL OF PRODUCTION

Each Calendar Year, up to a total of ten percent (10%) of the share

of Crude Oil Production to which the Contractor is entitled, shall be sold to NOCAL by the
Contractor for the purpose of satisfying the needs. of the domestic market of Liberia. Such
Contribution of the Contractor shall be in Proportion to its share of production, in the totat Crude
Oil Production in Liberia.

The quantity of Crude Oil the Contractor shall be cbligated fo sell to NOCAL shall be notified to
itby NOCAL at least three (3} months prior to the beginning of each calendar quarter.

42
27.2

27.3

274

28.1

28.2

28.3

28.4

The price of the Crude Oil sold fo NOCAL under Article 28.1 for the needs of the domestic
tarket shall be the Market Price defined in Article 18.

That Crude Oil price shall be payable to the Contractor in Dollars two (2) months after receipt
of the invoice unless otherwise agreed between the Parties.

The transfer of title to, and risk of, the share of Petroleum production to which each party is
entitled shail be made at the Delivery Point, or at any other transfer point agreed between the

Parties.

Each of the Parties shall have the right and obligation, to dispose of and lift the share of
Petroleum to which it is entitled under this Contract. Such share shall be lifted on as regular a
basis as possible, it being understocd that each of fhe Parties, within reasonable limits, will be
authorized to lift more (overlift) or less (underlift) that its share of Petroleum produced and
unlified by the lifting day to the extent that such overtift or underlift does not infringe an the
rights of the other Party and is compatible with the production rate and the storage capacity.

In the establishment of the sequence of iiftings, priority will be given to the Party with the
largest share of produced and unlifted quantity of Petroleum at a given time. The Parties shall
periodically meet to establish a provisional lifting program on the basis of the principles above-
described and taking into account the wishes of the Parties as regards the dates and quantities
of their liftings, provided that those wishes are compatible with said principles.

ARTICLE 28
PROTECTION OF RIGHTS

The Contractor shall take all necessary steps to achieve the objectives of this Contract in its
conduct of Petroleum Operations,

NOCAL shall take all necessary steps {o facilitate the implementation by the Contractor of the
objectives of this Contract, and the STATE shall protect the property and operations of the
Contractor, its employees and agents in the territory of Liberia.

Al the request of the Contractor, the STATE shall prohibit the construction of dwelling or
business buildings in the vicinity of installation which the Contractor may declare dangerous as
a result of its operations. it shalt take alt necessary precautions to prohibit anchoring in the
vicinity of submerged pipelines at river passages, and to prohibit any hindrance to the use of
any other installation necessary for the Petroleum Operations whether on tand or offshore.

The Contractor shall take out and cause to be taken out by its contractors and subcontractors,
in respect of the Petroleum Operations all insurances of the type and for such amounts
customarily used in the international petroleum industry, including without limitation, third party
liability insurance and insurances to cover damage to property, facilities, equipment and
materials, without prejudice to such insurances with would be required under Liberian

legislation.

43
23.4

29.2

ARTICLE 29
PERSONNEL AND TRAINING

The Contractor shail, for the purposes of the Petroleum Operations, employ Liberian personnel
whenever qualified for requirements of the employment.

Managers, technicians, engineers, accountants, geologists, geophysicists, scientists, chemists,

drillers, foremen, mechanics, skilled workers, secretaries and executive employees may be
hired outside Liberia if similarly qualified specialists cannot be hired in Liberia.

Upon commencement of the Petroleum Operations, the Contractor shall provide funding for
Training Programmes and for the purpose the Contractor shall devote an annual Training

Budget of:

(a) $300,000 Dollars during each year of the exploration period;

(b} $500,000 Dollars during each year of the exploitation period.

Additionally, the Contractor shall make an annual contribution of One Hundred Thousand

Dollars ($100,000) to the University of Liberia for the enhancement of programmes in Geology,
Mining Engineering and Environmental Studies.

44
29.3

23.4

29.5

Upon commencement of the petroleum Operations, the Contractor shall provide funding for
Social and Welfare programmes in Liberia and for that purpose the Contractor shall devote an
annual Social and Welfare Budget:

{a) $500,000.00 Dollars during each year of the exploration period;
(bh) $1,000,000.00 Dollars during each year of the exploitation period.

An escrow account shail be established by both Parties for the purposes of receiving money
and paying for the programmes detailed in Articles29.2.1 and 29.2.2 and they shall both be
signatories to such account, except for the contribution to the University of Liberia which shall
be paid to the institution through NOCAL.

The Training fequirements shall be developed by both Parties with the Understanding that
NOCAL shall provide 70% of the training candidates and the Contractor shalt provide 30% of

the candidates.
The Training and Social and Welfare Programmes shall be mutually agreed by the Parties.

The Training and Social and Welfare expenses bome by the Contractor shall be included in
recaverable Petroleum Costs. Funding for the Training and Social and Welfare Programmes
shall be paid within thirty (30) days of the Effective Date. Thereafter, payments shall be made
within thirty days of each subsequent anniversary of the agreement.

The Entry into Liberia of all foreign personne! shall be authorized and the STATE shall issue
the documents necessary for that entry to all members of the foreign personnel, such as entry
visas, working permits and exit visas, in compliance with the immigration regulations in foree in
Liberia.

At the request of the Contractor, the STATE shall facilitate any immigration formalities with the
Immigration Bureau, at the points of entry into and exit from Liberia, in respect of the
Contractor's employees, contractors, subcontractors and agents, and their families, all without
undue delays.

All the employees required for the conduct of the Petroleum Operations shall be under the
Contractor’s authority or that of its contractors, subcontractors and agents, in their capacity as
employers. Their work, number of working hours, salaries and any other matters relating to
their employment conditions shail be determined by the Contractor or its contractors,
subcontractors and agents.

45
30.1

30.2

30.3

311

ARTICLE 30
ACTIVITY REPORTS IN RESPECT OF EXCLUSIVE EXPLOITATION AUTHORIZATIONS

The provision of Article 12 shall apply, mutatis mutandis, to any exclusive exploitation
authorizations. In addition, the following periodic activity reports shail, inter alia, be furnished in
Tespect of each Field:

{a) daily production reports:

(b) monthly reports stating the quantities of Petroleum produced and those sold during the
previous month together with information on such sales.

Unless the Contractor gives its written consent, the information relating to a Field under
exploitation, except statistical data about activity, shall be considered as confidential by the
Parties during the term of this Contract.

The Contractor shall forthwith notify the STATE of any material damage whatsoever caused to
the petroleum fields of facilities, and shall take all necessary steps to terminate it and carry out

the necessary repairs.

From the year of granting an exclusive exploitation authorization, the annual report referred to
in Article 8.2 shail also include the following:

(a) information on all development and production operations carried out during the
previous Calendar Year, including the quantities of Petroleum produced and those

sold, if any:

{b) information on all transportation and sales operations together with the location of the
main facilities built by the Contractor, if any;

(c} a statement specifying the number of employees and workers, their qualification and
their nationality, together with a report on the medical care and training provided to
them.

ARTICLE 31
ARBITRATION
In the event of any dispute between the STATE or NOCAL and the Contractor telating to, or
arising out of, the interpretation or execution of the provisions of this Contract, the parties shall
make their best efforts to settle such dispute amicably.
If within three (3) months from the date of notice of such dispute by either Party to the other,
the Parties have not reached setiement, the digpute shall, at the request of the most diligent

Party, be referred for arbitration to the international Chamber of Commerce in accordance with
its rules and regulations.

46
34.2

313

32.4

322

The arbitration shall be held in the United States of America. The language used during the
procedure shall be the English language. The arbitration shall be determined by three (3)
arbitrators. The arbitrators shall not have the same nationality as the Parties.

The arbitration tribunal's award shall be final; it shalt be binding on the Parties and shail be
enforceable in any court of appropriate jurisdiction.

The expenses of any arbitration shall be bome equally by the Parties, that is to Say, each party
Shall pay the expenses of its own arbitrator and the expenses of the third arbitrator in equal
Shares, and any expenses imposed by the Intemational Chamber of Commerce shall be

shared equally by the Parties.

The performance by the Parties of their obligations under this Contract shall not be suspended
during the course of the arbitration.

ARATICLE 32
TERMINATION

Termination by the Contractor, During the Exploration and Exploitation Periods, the
Contractor may surrender, by not less than sixty day notice to NOCAL, alll of its rights and
obligations hereunder in respect of all or any part of the Delimited Area, and the operator shall
be refieved of ail obligations to NOCAL in respect of the area so surrendered except those
obligations rising out of a related to the surrender.

Termination by NOCAL. Subject to the provisions of Article 31, NOCAL shall have the right to
terminate this Agreement if any of the following events (hereinafter called "Events of Default’)

shall occur and be continuing:

(a) Where the Contractor shall fail to make any of the payments described in this
Agreement on the due payment date, and such default is not cured within thirty (30)
days after notice by NOCAL or within such longer periods as may be specified in said
notice;

(b) Where the Contractor shail materially fait to comply with its work commitments and
other conditions in this Agreement and such failure is not cured within ninety (90) days
after notice by NOCAL of within such longer period as may be specified in the notice;

47
32.3

32.4

(c) Where the Contractor shail (i) voluntarily dissolve, liquidate or wind up its affairs, or
make an assignment of all of substantially all of its assets for the benefit of creditors
other than an assignment made to secure indebtedness incurred in the ordinary course
of business; (ii) file a petition or application to any tribunal for the appointment of a
trustee or receiver for all or any substantial part of the Contractor's assets; (iii)
commence any proceedings for its bankruptcy, reorganization, arrangement,
insolvency or readjustment of debt under the laws of any jurisdiction, whether now or
hereafter in effect, or it any such petition or application is filed, of any such
proceedings are commenced against it, shal} indicate ts approval thereof, consent
thereto or acquiescence therein, or (iv) if any order is entered appointing any such
trustee or receiver, or adjudicating the Contractor bankrupt or insolvent, or approving
the petition in any such proceedings, and provided that the Contractor shail fail to take
corrective measure(s} to have such order removed or lifted within sixty (60) days;

{d) Where the Contractor shall fail to carry out Exploration as
required by Articie 4, or cease Exploration for a period of tweive (12) consecutive
months or cease production with respect to ali Production Areas for a period of twenty-
four (24) consecutive months, unless such failure or cessation | is consented to by
NOCAL or is caused by a state of force majeure,

Opportunity to cure. in the case of an alleged Event of Default described above, NOCAL,
before taking any further action, shall provide Notice to the Contractor of the alleged
occurrence of such Event of Default and of NOCAL’s views in that regard and shall offer the
Operator a fair opportunity to consult with NOCAL to resolve the matter. if, after a reasonable
period of fime of consultation, NOCAL is of the reasonable opinion that the matter cannot be
resolved by further consultation, NOCAL may they send to the Contractor Notice of NOCAL's
intention to terminate this Agreement. If the Event of Default is not cured within sixty (60) days
after said Notice, or within such longer period as may be necessary to allow a reasonable
period of time to effect such cure, then this Agreement shalt be terminated, subject to Article

3t,

Disputes Regarding Events of Default. Notwithstanding the provision of Article 32.2 if the
Contractor disputes whether there has been an Event of Default described abave and, within
sixty (60) days after receipt by the Contractor of NOCAL’s Notice of its Intention fo terminate
this Agreement, refers such dispute to arbitration in accordance with Article 31, then
termination of this Agreement shall not take effect until the finality of, and in accordance with,
an arbitration award upholding NOCAL’s right to terminate the Agreement.

48
33.1

33.2

33.3

344

34.2

ARTICLE 33
FORCE MAJEURE

No delay or default of a party in performing any of the obligations resulting from this Contract
shall be considered a breach of this Contract if such delay or default is caused by a case of

Force Majeure.

If in the event of Force Majeure the performance of any of the obligations under this Contract is
delayed, that delay extended by the period of time required to repair the damage caused during
such delay and to resume the Petroleum Operations shall be added fo the period provided by
this Contract for the performance of said obligation, and the exclusive exploration or
exploitation authorizations shall be extended by that period as regards the area concerned by
Force Majeure.

Force Majeure means any event unforeseeable and beyond the control of a Party, such as:
earthquake, flood, accident, strike, lockout, riot, delay in obtaining the rights-of-way,
insurrection, civil disturbances, sabotages, acts of war or conditions attributable to war, of any
other cause beyond its control, similar to or different from those already mentioned.

Where a Party considers it is prevented from performing any of its obligations by the
Occurrence of Force Majeure, it shall forthwith notify the other party thereof by specifying the
grounds for establishing Force Majeure, and take all necessary and useful steps to ensure the
normal resumption of the performance of the concemed obligations upon termination of the
event constituting the Force Majeure.

Obligations other than those affected by Force Majeure shall continue to be performed in
accordance with the provisions of this Contract.

ARTICLE 34
JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES

All the clauses, conditions and provisions of this Contract shall be binding on the Parties and
their respective successors and assignees. This Contract constitutes the only agreement
between the Parties and no previous communication, promise or agreement, whether oral or
written, between the Parties, related to the purpose of this Contract may be asserted to amend
the clauses hereof.

The STATE certifies and guarantees that there is no other applicable agreement with respect to
the petroleum rights within the Delimited Area, that it will perform its obligation in falmess and
good faith and that this Contract wilt not be cancelled, amended or modified except by

agreement between the Parties.

Where the Contractor is constituted by several entities, the obligations and liabilities of those
entities under this Contract shall be point and several.

49
35.1

35.2

36.1

36.2

36.3

ARTICLE 35
RIGHTS OF ASSIGNMENT

All or part of the rights and obligations arising from this Contract may be assigned by any of the
entities constituting the Contractor to Third Parties whose technical and financial reputation is
well established; the assignees with the other entities constituting the Contractor shall
thereafter be jointly and severally liable for the obligations arising from this Contract.

The terms of any assignment shall be subject to the prior approval of NOCAL, which approval
shall not be unreasonably withheld.

{f within thirty (30) days following notification to NOCAL of a projected assignment
accompanied by alt the related. information and the draft assignment deed, NOCAL has not
given its decision, that assignment shall be deemed to be approved by NOCAL.

From the date of approval of an assignment, the assignee shall comply with the terms and
conditions of this Contract.

All or part of the joint and several rights and obligations arising from this Contract may be freely
assigned at any time by any of the entities constituting the Contractor to one or more Affiliated
Companies or other entities constituting the Contractor.

ARTICLE 36
STABILITY OF CONDITIONS

This Contract is executed between the Parties in accordance with the laws and regulations in
force at the date of its signing and on the basis of the provisions of said laws and regulations,
as regards, inter alia, the economic, fiscal and financial provisions of this Contract:

This Agreement may not be amended or modified by virtue of the adoption or amendment of
Law or regulation by the State of Liberia after the Effective Date of this Agreement. This
Agreement may only be amended or modified by written agreement of all parties,

Periodic Review: in the event of changes in circumstances from those existing at the Effective
Date, that have a material effect on the terms of this Agreement, either NOCAL or the
Contractor shail at the request of the other consult together. f it is established that such
Profound Changes in Circumstances have occurred, then the Parties shall effect such changes
in or clarifications to this Agreement that they agree are necessary. The Parties shall meet in
good faith to make the necessary revisions and adjustments to the Agreement in order to
maintain such expected economic benefits to each of the Parties, provided that the economic
benefits to the Parties shalt not be reduced as a result of exercising the terms of this article.

50
37.1

37.2

37.3

37.4

37.5

For the purposes of this Agreement the term “Profound Changes in Circumstances” shall mean
such changes in the economic conditions of the petroteum industry world wide or in Liberia or
such changes that result in such a material and fundamental alteration of the conditions and
assumptions relied upon by the Parties at the Effective Date of this Agreement (or the time
affer any subsequent review under this Article) to the effect that the overall balance of equities
and benefits reasonably anticipated by the Parties will no longer be achievable Additionally,
the Parties also agree to review the agreement every five years to consider the concerns of
any of the Parties.

ARTICLE 37
IMPLEMTATION OF THE CONTRACT

The Parties agree to cooperate in every possible manner to achieve the objectives of this
Contract.

NOCAL shall facilitate the Contractor's performance of its activities by granting it any permits,
licenses, access rights necessary for the performance of the Petroleum Operations and by
making available to It any appropriate services and facilities, so that the Parties can obtain the
best benefit from a sincere cooperation. However, the Contractor shall observe the applicable
procedures and formalities, and shall apply to the competent Ministries and/or Agencies of the

Administration.

The Parties agree to respect the terms of this Agreement and not to unilaterally abrogate any
part of the terms and conditions contained herein.

Any notices or other communication under this Contract shall be deemed to have been made
when they. are delivered to an authorized representative of the Party concerned at the location
of Said Party's principal office in Liberia, or sent by telegram, cable or facsimile with all
expenses paid, or deposited as registered tetters with the Postal administration of Liberia with

postage prepaid.
Notifications shal! be deemed to have been made on the date when the addressee shall
receive them.

if NOCAL considers that the Contractor has committed a breach in the performance of any of
its obligations, it shall so notify the Contractor in writing and the Contractor shail have sixty (60)
days to remedy the breach or refer the matter to arbitration in accordance with this Contract.

The terms and conditions of this Contract may be modified only in writing and by mutual
agreement between the Parties.

Uniess otherwise specified in writing, the Ministry and NOCAL shail represent the STATE

under this Contract and is empowered to grant, in the name and on behalf of the STATE, any
Consent necessary or useful for the implementation of this Contract.

31
37.6 Heading in this Contract are inserted for purposes of convenience and reference and in no
event shall define, restrict or describe the scope of object of the Contract or of any of its
clauses.

37.7 Appendices 4 and 2 attached hereto shall form and integrat part of this Contract.

37.8 Any waiver of the STATE or NOCAL conceming the performance of any obligation of the
Contractor shall be in writing and signed by the representative of the STATE or NOCAL, and no
waiver shall be implied if the STATE or NOCAL does not exercise any of its rights to which it is
entitled under this Contract.

ARTICLE 38
EFFECTIVE DATE
Upon execution by the parties and when promulgated as the law of the Republic of Liberia, this
Contract shall become effective, the date of execution being referred to as the Effective Date, and said
Contract shall become binding on the Parties.
Counterparts. This Agreement may be executed in muitiple counterparts, and by different Parties in
separate counterparts, and each such counterpart shall be deemed an original Agreement for all

purposes, provided that no Party shall be bound by this Agreement unless and until all parties have
executed a counterpart.

32
IN WITNESS WHEREOF, the Parties have signed this Contract on the date as set forth below.

ON BEHALF OF THE GOVERNMENT OF LIBERIA:

Or. Fodee Kromah Date
PRESIDENTICEO
NATIONAL OIL COMPANY OF LIBERIA

Hon. Clemenceau B. Urey Date
CHAIRMAN, BOARD OF DIRECTORS
NATIONAL OIL COMPANY OF LIBERIA

Hon. Dr. Eugene Shannon Date
MINISTER OF LANDS, MINES & ENERGY
REPUBLIC OF LIBERIA

Hon.Augustine K. Ngafuan Date
MINISTER OF FINANCE
REPUBLIC OF LIBERIA

Hon. Richard Tolbert Date
CHAIRMAN, NATIONAL INVESTMENT COM.
REPUBLIC OF LIBERIA

ON BEHALF OF BID WINNER

53
Aitested:

Hon. Philip A.Z. Banks
MINISTER OF JUSTICE
REPUBLIC OF LIBERIA

Date

Approved:

Her Excellency

Ellen Johnson Sirleaf
PRESIDENT
REPUBLIC OF LIBERIA

Date

Ratified:
National Legislature of the Republic of Liberia

54

Date
APPENDIX 1
Attached to and made part of this Contract between the Republic of Liberia And the Contractor,
DELIMITED AREA

On the Effective Date, the Delimited Area, designated as Block 13, is Formed by the area included
inside the perimeter constituted by the points indicated on the map attached thereto.

The geographical coordinates of those points are the following, with Reference to Ie Greenwich
meridian:

Point Latitude Longitude
Those coordinates are only given for purposes of defining the Delimited Area and shall not be
considered as the boundaries of the national jurisdiction of Liberia.

The surface of the Delimited Area above-defined is deemed to be equal to about sq.
km.

35
APPENDIX 2

Attached to and made part of this Contract between the Republic of Liberia
and the Contractor.

ACCOUNTING PROCEDURE

Article 1 — General Provisions

14

1.2

1.3

Object

This Accounting Procedure shali be followed and observed in the performance of the
obligations under the Contract to which this Appendix is attached.

The purpose of this Accounting Procedure is to establish the principles of accounting which
shall reflect the Operators actual costs felating to Joint Operations to the end that the Operator
shall subject fo the processes of the Agreement neither gain nor lose by reason of the fact that

it acts as Operator.
Accounts and Statements

The registers and accounting books of the Contractor shail be in conformity with accounting
Tules and regulations for business applicable in Liberia, However, the Contractor may apply

the accounting rules and procedures customarily used in the petroleum industry, insofar as
none of these are contrary to the rules and feguiations referred to above.

In accordance with the provisions of Article 25 of the Contract, accounts, books and registers

“Shall be maintained and recorded in Dollars. These accounts shall be used, inter alia, to

determine the amount of Petroleum Costs, the recovery of said Costs, the production sharing,
as well as for the purposes of Contractor's tax return.

The Contractor shall record all operations connected with the Petroleum Operations in
accounts separate from those relating to any other activities which it May carry out in the

Republic of Liberia.

All accounts, books, records and statements, together with documents supporting expenses
incurred, such as invoices and service contacts, shail be kept in the Republic of Liberia in
order to be provided at the request of the competent authorities of Liberia.

Interpretation

The definitions of the terms used in this appendix 2 shail be the same as those of the same
terms set forth in the Contract. In the event of any conflict between the provisions of this
Accounting Procedure and the Contract, the provisions of the Contract shail prevail,

56
14

Ih

Modifications

The provisions of this Accounting Procedure may be modified by mutual agreement between
the Parties.

The Parties agree that if any provision of the Accounting Procedure proves inequitable to either
Party, such provision shall be modified in good faith by the Parties.
Article I~ Petroleum Costs

Petroleum Costs Account

The Contractor shall maintain a "Petroleum Costs Account" which will record in detail the
expenses incurred by the Contractor directly relating to the Petroleum Operations carried out
under this Contract, and which will be recoverable in accordance with the provisions of Article

16 of the Contract.

The is petroleum Costs Account shall, inter alia, record separately, by Appraisal Perimeter of
Exploitation Perimeter if any, the following expenses:

(a) _ exploration expenditures;
(b) appraisal expenditures;

6) development expenditures;
(d)_° exploitation expenses;

(e) financial costs;

(fh overhead costs in Liberia;

(9) overhead costs abroad.

The Petroleum Costs Account shall enable, inter alia, to identify at any time:
(a) _ the total amount of Petroteum Costs since the Effective;
(b) the total amount of Petroleum Costs recovered;

(c} the total amount credited to the Petroleum Costs Account pursuant to Article I1.4(b)
below:

(d) the total amount of Petroleum Costs which remain to be recovered,

(e) the calculation of taxabie income.

37
For the purposes of Article 16 of the Contract, Petroleum Costs shall be recovered in the

following sequence:

{a) exploitation expenses in respect of a Field incurred and paid
from the date of commencement of regular production;

(b) financial costs;

(c) other Petroleum Costs.

In addition, within each of the foregoing categories, the costs shall be recovered in the sequence in
which they are incurred.

Unless otherwise provided for in this Accounting Procedure the intent of the Parties is not to duplicate
any item of the credit or debit of the accounts maintained under the Contract.

1.2

Items debited to the Petroleum Costs Account

The following expenses and costs shall be debited to the Petroleum Costs Account:

H.2.4

12.2

11.2.3

Personnel Expenses

All payments in respect of the salaries and wages of the Contractor's employees will
be those costs directly assigned to the Petroleum Operations carried out under this
Contract. The precise amounts of expenses will be reviewed in the future and will be
in agreement with accepted human resource procedures adopted by the Contractor
that are generally applicable in the international oi! and gas industry. The expenses
allowed will be the actual expenses incurred as permitted by such Human Resource
“Procedures.

Overhead Costs In Liberia

Wages and salaries of the Contractor's personnel directly engaged in the Petroleum
Operations in the Republic of Liberia, whose work time is not directly allocated to the
programs, as well as costs of maintaining and operating in Liberia a main and
administrative office and sub-offices necessary for the Petroleum Operations.

Overhead Costs Abroad

The Contractor shail charge costs paid abroad, connected to the

carrying out of the Petroleum Operations by the Contractor or its Affiliated Companies.
The amounts charged shail be the actual costs borne by the Contractor. These costs,
including a detailed breakdown of the costs, will be provided to the JOC for its review
and agreement.

58
24

1.25

112.6

1.2.7"

12.8

11.2.9.

Buildings

Construction, maintenance expenses, we well as rents paid for

Ali offices, houses, warehouses and buildings of other types,

including housing for employees, and cost of equipment, furniture, and fittings
necessary for the operation of those buildings directly required for the performance of
the Petroleum Operations.

Materials, Equipment and Rentals

Costs of equipment, materials, machinery, and facilities
Purchased or provided for use in the Petroleum Operations, as well as rentals or
compensations paid or incurred for the use of any equipment of facilities required
directly for the performance of the Petroleum Operations.

Services

Costs of services directly related to Petroleum Operations
Rendered by subcontractors and Consultants, as well as any costs directly related to
services rendered by the STATE or NOCAL or any other authorities of the Republic of

Liberia.
Costs of services directly elated to Petroleum Operations rendered by Affiliated

Companies, provided that such costs shail not exceed those normally charged by
independent companies for an identical or similar service.

Insurance Premiums

Premiums paid for insurances customarily taken out for the Petroleum Operations to
be carried out by the Contractor.

Legal Expenses

All expenses of handling, investigation and settlement of litigation or ciaims directly
arising from the Petroleum Operations.

Financial Costs

All interests paid by the Contractor in respect of the Joans from Third parties and
advances obtained from Affiliated Companies, provided that those loans and advances
shall be for the Purpose of the financing of Petroleum Costs related only to the
development of Petroteum Operations in respect of a field. In the event such financing
is provided by Affiliated Companies, the allowable interest fates shall not exceed the
rates customarily used in the international financial market for loans of a similar nature.

39
WS

Other used material (condition “C") means material still usable for its original purpose,
but only after repairs and Reconditioning: at a maximum of fifty percent (50%) of the
price of new material,

-{o) Material In Poor Condition

Material in poor condition (condition ‘D") means material no fonger usable for its
original purpose but still usable for other purposes: at a maximum of twenty-five
percent (25%) of the price of new material.

{d) Scrap Materiai

Scrap material (condition *E") means material beyond usage and repair: prevating
price of scrap material.

Materlais and Equipment Disposed By the Contractor

Material and equipment purchased by aif the entities constituting the Contractor shall be valued
in accordance with the principles defined in Article Ill.4 above.

Materials and equipment purchased by any entity constituting the Contractor or by Third Parties
shall be valued at the received sale price, which shall in no event be less than the price
determined in accordance with the principles defined in Article 11.4 above.

The corresponding amounts shall be credited to the Petroleum Costs Account.

Article IV ~ Inventories

Vi

W2

W.3

Period

The Contractor shall keep a permanent inventory both in quantity and value of ail normally
Controllable materials used for the Petroleum Operations and shall proceed at reasonable
intervals with the physical inventories as required by the Parties.

Notice

A waitten notice of intention fo take an inventory shall be send by the Contractor at least ninety
(90) days prior to the commencement of said Inventory so that the STATE and the entities
Constituling the Contractor may be represented at thelr own expenses during the inventory
operations.

Information

In the event the STATE or any entity constituting the Contractor shalt not be represented at an
inventory, such Party or Parties shall be bound to accept the inventory taken by the Contractor
which shall furnish to such Party or Parties a copy of said inventory,

Article V — Financial and Accounting Statements

62
VA

V2

v3

The Contractor ‘shall furnish the STATE and NOCAL with aif the reports, records and
Statements. provided by the provisions of the Contract and the applicable regulations and, inter
alia, the following financial and accounting statements:

State of Exploration Work Obligations

Such annual statement shall be submitied not later than ‘one (1) month after the end of each
Contractual Year in respect of the exploration periods,

it shall present with details the exploration work and expenditures carried out by the Contractor
{o fulfil its obligations set forth Article 4 of the Contract, excluding specifically appraisal wells
and related appraisal expenditures as well as development expenditures, exploitation
expenses, overhead costs and bonuses.

Statement of Recovery of Petroleum Costs
A quarterly statement shall be submitted not later than one {1} month after the end of each
Calendar Quarter. It shail present the following items of the Petroleum Costs Account:

(a) the amount of Petroleum Costs which remain fo be recovered at the beginning of the
quarter;

(b) the amount of Petroleum Costs in respect of that quarter and recoverable under the
provisions of the Contract;

(©) the quantity and the yalue of the broduction of Petroleum taken by the Contract of
during the quarter for the purpose of recovery of the Petroleum Costs:

(2) the amount of incomes or Proceeds credited tor the purpose of Articie 1.5 (b) above
* during the quarter;

(e) the amount of Petroleum Costs which remain to be recovered at
the end of the quarter.

In addition, an annual statement of the recovery of Petroleum Costs
Shall be submitted prior to the end of February of each Calendar Year.

Statement of Production

After commencement of production, such monthly statement shall be submitted not later than
fifteen (15) days after the end of each month.

{t shall present for each month the detailed production of each Exploitation Perimeter and, inter
alla, the quantities of Petroteum:

{a) stored at the beginning of the month;
(b) lifted during the month;
(c) lost and used for the requirements of the Petroleum Operations;

63
f

(¢)

stored at the end of the month.

64
